

AMENDMENT TO REVOLVING CREDIT AGREEMENT


As of December 7, 2006


Reference is made to the Revolving Credit Agreement dated as of July 27, 2005
(as amended as of July 30, 2006 and as may be further amended, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”) among
Procter & Gamble International S.A.R.L., a société à responsabilité limitée
organized under the laws of the Grand Duchy of Luxembourg (the “Initial
Borrower”), the Additional Borrowers party thereto, the Lenders party thereto,
Citibank, N.A., as administrative agent for such Lenders (the “Agent”),
Citigroup Global Markets Inc., as sole lead arranger and sole book runner,
JPMorgan Chase Bank, N.A., as syndication agent, and ABN Amro Bank N.V. and
Deutsche Bank Securities Inc., as co-documentation agents. Capitalized terms not
otherwise defined in this Amendment shall have the same meanings as specified
therefor in the Credit Agreement.
 
PRELIMINARY STATEMENTS
 
The Lenders have agreed to make and have made loans and other extensions of
credit to the Borrowers under the Credit Agreement. The Initial Borrower has
requested and, upon this Amendment becoming effective, the Lenders will have
agreed, that certain provisions of the Credit Agreement be amended and otherwise
modified in the manner provided for herein.
 
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other valuable consideration the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1. Amendment To The Credit Agreement. As of the Amendment Effective Date
(as hereinafter defined), the Credit Agreement shall be amended and restated in
its entirety in the form of Exhibit A hereto.


SECTION 2. Conditions Precedent. This Amendment shall become effective as of the
first date (the “Amendment Effective Date”) on which the Borrowers, the Required
Lenders and the Agent shall have executed this Amendment.
 
SECTION 3. Reference To And Effect On The Loan Documents. On and after the
Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended and otherwise modified hereby. Except as amended or waived herein, all
of the provisions of the Credit Agreement and the other Loan Documents are and
shall remain in full force and effect in accordance with the terms thereof and
are hereby in all respects ratified and confirmed.
 
SECTION 4. Execution in Counterparts. This Amendment may be executed by one or
more of the parties hereto in any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Amendment signed by all the
parties shall be lodged with the Initial Borrower and the Administrative Agent.
 


 


--------------------------------------------------------------------------------




SECTION 5. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 


 


 
[signature pages follow]
 


 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.
 
PROCTER & GAMBLE INTERNATIONAL S.A.R.L.,
as the Initial Borrower
 
 
By___________________________________________
Name:
Title:


 
PROCTER & GAMBLE HOLDING (HK) LIMITED, as
a Borrower
 
 
By___________________________________________
Name:
Title:


 
PROCTER & GAMBLE INTERNATIONAL
OPERATION S.A., as a Borrower
 
 
By___________________________________________
Name:
Title:


CITIBANK, N.A., as Agent and Lender
 
 
By___________________________________________
Name:
Title:

 
ABN AMRO BANK N.V., as Lender
 
 
By___________________________________________
Name:
Title:

 
HSBC BANK USA, as Lender
 
 
By___________________________________________
Name:
Title:


JPMORGAN CHASE BANK, N.A., as Lender
 
 
By___________________________________________
Name:
Title:

 
MERRILL LYNCH CAPITAL CORP., as Lender
 
 
By___________________________________________
Name:
Title:

 
MORGAN STANLEY BANK, as Lender
 
 
By___________________________________________
Name:
Title:


 
MORGAN STANLEY SENIOR FUNDING, INC., as Lender
 
 
By___________________________________________
Name:
Title:

 
GOLDMAN SACHS CREDIT PARTNERS L.P., as Lender
 


By___________________________________________
Name:
Title:


 


 
 
 

--------------------------------------------------------------------------------

 



EXHIBIT A - FORM OF
AMENDMENT AND RESTATEMENT

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
U.S. $24,000,000,000
 
REVOLVING CREDIT AGREEMENT
 
Dated as of July 27, 2005,
 
as amended as of July 30, 2006 and as further amended as of December 7, 2006,
 
among
 
PROCTER & GAMBLE INTERNATIONAL S.A.R.L. AND
 
THE ADDITIONAL BORROWERS (AS DEFINED HEREIN)
 
as the Borrowers
 
and
 
THE LENDERS PARTY HERETO
 
as Lenders
 
and
 
CITIBANK, N.A.
 
as Administrative Agent
 
and
 
CITIGROUP GLOBAL MARKETS INC.
 
as Sole Lead Arranger and Sole Book Runner
 
and
 
JPMORGAN CHASE BANK, N.A.
 
as Syndication Agent
 
and
 
ABN AMRO BANK N.V. AND DEUTSCHE BANK SECURITIES INC.
 
as Co-Documentation Agents
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
                                                                                                            Page

 
ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS
 
        SECTION 1.01    Certain Defined Terms
 
SECTION 1.02    Computation of Time Periods
 
SECTION 1.03    Accounting Terms
 
ARTICLE II    AMOUNTS AND TERMS OF THE ADVANCES
 
SECTION 2.01    The Revolving Credit Advances and Reallocation between
Facilities
 
SECTION 2.02    Making the Revolving Credit Advances
 
SECTION 2.03    Competitive Bid Facility
 
SECTION 2.04    Facility Fees
 
SECTION 2.05    Termination or Reduction of the Commitments
 
SECTION 2.06    Repayment of Advances
 
SECTION 2.07    Interest on Revolving Credit Advances
 
SECTION 2.08    Interest Rate Determination
 
SECTION 2.09    Optional Conversion of Advances
 
SECTION 2.10    Prepayments
 
SECTION 2.11    Increased Costs
 
SECTION 2.12    Illegality
 
SECTION 2.13    Payments and Computations
 
SECTION 2.14    Taxes
 
SECTION 2.15    Sharing of Payments, Etc.
 
SECTION 2.16    Use of Proceeds
 
SECTION 2.17    Evidence of Debt
 
SECTION 2.18    Call Right of Affiliates
 
SECTION 2.19    Put Right of Affiliates
 
ARTICLE III    CONDITIONS TO EFFECTIVENESS AND LENDING
 
SECTION 3.01    Conditions Precedent to Initial Borrowing
 
SECTION 3.02    Conditions Precedent to Each Borrowing
 
SECTION 3.03    Determinations Under Section 3.01
 
ARTICLE IV    REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01    Representations and Warranties of the Borrowers
 
ARTICLE V    COVENANTS OF THE BORROWERS
 
SECTION 5.01    Affirmative Covenants
 
- i -

--------------------------------------------------------------------------------


SECTION 5.02    Negative Covenants
 
ARTICLE VI    EVENTS OF DEFAULT
 
SECTION 6.01    Events of Default
 
SECTION 6.02    Remedies
 
ARTICLE VII    THE AGENT
 
SECTION 7.01    Authorization and Action
 
SECTION 7.02    Agent’s Reliance, Etc.
 
SECTION 7.03    Citibank and Affiliates
 
SECTION 7.04    Lender Credit Decision
 
SECTION 7.05    Indemnification
 
SECTION 7.06    Successor Agent
 
SECTION 7.07    Sub-Agent
 
SECTION 7.08    Other Agents
 
ARTICLE VIII    MISCELLANEOUS
 
SECTION 8.01    Amendments, Etc.
 
SECTION 8.02    Notices, Etc.
 
SECTION 8.03    No Waiver; Remedies
 
SECTION 8.04    Costs and Expenses
 
SECTION 8.05    Right of Set-off
 
SECTION 8.06    Binding Effect
 
SECTION 8.07    Assignments and Participations
 
SECTION 8.08    Confidentiality
 
SECTION 8.09    Judgment Currency
 
SECTION 8.10    Additional Borrowers; Assumption of Advances
 
SECTION 8.11    Governing Law
 
SECTION 8.12    Jurisdiction
 
SECTION 8.13    Execution in Counterparts
 
SECTION 8.14    Waiver of Jury Trial
 
SECTION 8.15    Patriot Act


- ii -

--------------------------------------------------------------------------------




 
Schedules
 
Schedule I - List of Applicable Lending Offices
Schedule II - Commitments
 


 
Exhibits
 
Exhibit A-1
-
Form of Notice of Revolving Credit Borrowing

Exhibit A-2
-
Form of Notice of Competitive Bid Borrowing

Exhibit B
-
Form of Assignment and Acceptance

Exhibit C-1
-
Form of Opinion of Luxembourg Counsel for the Initial Borrower

Exhibit C-2
-
Form of Opinion of In-house Counsel for the Initial Borrower

Exhibit C-3
-
Form of Opinion of Special Counsel for the Initial Borrower

Exhibit D
-
Form of Borrower Accession Agreement

Exhibit E
-
Form of Section 2.14 Certificate

Exhibit F-1
-
Form of Tranche A Note

Exhibit F-2
-
Form of Tranche B Note

Exhibit F-3
-
Form of Competitive Bid Note





- iii -

--------------------------------------------------------------------------------



$24,000,000,000
REVOLVING CREDIT AGREEMENT


Dated as of July 27, 2005,


as amended as of July 30, 2006 and as further amended as of December 7, 2006
 
PROCTER & GAMBLE INTERNATIONAL S.A.R.L., a société à responsabilité limitée
organized under the laws of the Grand Duchy of Luxembourg (the “Initial
Borrower” and, together with the Additional Borrowers (as hereinafter defined),
collectively, the “Borrowers”), the LENDERS PARTY HERETO, CITIBANK, N.A., as
administrative agent for such Lenders (together with any successor thereto
appointed pursuant to Article VII, the “Agent”), CITIGROUP GLOBAL MARKETS INC.,
as sole lead arranger and sole book runner, JPMORGAN CHASE BANK, N.A., as
syndication agent, and ABN AMRO BANK N.V. and DEUTSCHE BANK SECURITIES INC., as
co-documentation agents, agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01  Certain Defined Terms.
 
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
 
 “Act” has the meaning specified in Section 8.15.
 
 “Additional Borrowers” has the meaning specified in Section 8.10(a).
 
 “Advance” means a Tranche A Advance, a Tranche B Advance or a Competitive Bid
Advance by a Lender to a Borrower as part of a Borrowing, and refers to a Base
Rate Advance or a Eurocurrency Rate Advance (each of which shall be a “Type” of
Advance).
 
 “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Equity of such Person.
 
 “Agent’s Account” means (a) the account of the Agent maintained thereby at
Citibank, N.A., at its office at Two Penns Way, New Castle, Delaware 19720,
Account No. 36852248, Attention: Bank Loan Syndications, (b) in the case of
Advances denominated in Euros, the account of the Sub-Agent designated in
writing from time to time by the Agent to the Borrowers and the Lenders for such
purpose, and (c) in any such case, such other account of the Agent as is
designated in writing from time to time by the Agent to each of the Borrowers
and the Lenders for such purpose.
 
 “Amendment Effective Date” means the date on which the condition precedent to
the effectiveness of the Amendment to this Agreement, dated as of December 7,
2006, has been satisfied.
 

--------------------------------------------------------------------------------


 “Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance and, in
the case of a Competitive Bid Advance, the office of such Lender or any of its
Affiliates notified by such Lender to the Agent as its Applicable Lending Office
with respect to such Competitive Bid Advance. It is acknowledged and agreed that
any Lender may have one or more Applicable Lending Offices with respect to
Advances of any Type made or to be made to any Borrower and one or more other
Applicable Lending Offices with respect to Advances of such Type made or to be
made to any other Borrower.
 
 “Applicable Margin” means, as of any date, (a) for Base Rate Advances, 0.000%
per annum and (b) for Eurocurrency Rate Advances, 0.060% per annum.
 
 “Assignment and Acceptance” means an assignment and acceptance entered into by
a Lender and any Person and approved by the Initial Borrower and the Agent, in
substantially the form of Exhibit B hereto or in such other form as agreed to by
the Initial Borrower, the Agent and the applicable assignee Lender.
 
 “Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:
 
(a)  the rate of interest announced publicly by Citibank, N.A. in New York, New
York, from time to time, as Citibank, N.A.’s base rate; and
 
(b)  0.50% per annum above the Federal Funds Rate.
 
 “Base Rate Advance” means a Revolving Credit Advance denominated in Dollars
that bears interest as provided in Section 2.07(a)(i).
 
 “beneficial owner” has the meaning specified in Section 2.14(c)(v).
 
 “Borrowers” has the meaning specified in the recital of parties to this
Agreement.
 
 “Borrowing” means a Revolving Credit Borrowing or a Competitive Bid Borrowing.
 
 “Borrower Accession Agreement” has the meaning specified in Section 8.10(a).
 
 “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market (or, in the case of an Advance denominated in Euros,
on which the Trans-European Automated Real-Time Gross Settlement Express
Transfer (TARGET) System is open).
 
  “Closing Date” has the meaning specified in Section 3.01.
 
  “Commitment” means, with respect to each Lender, the Tranche A Commitment or
the Tranche B Commitment of such Lender, as the context may require.
 
  “Communications” has the meaning specified in Section 8.02(b).
 
  “Company” means The Procter & Gamble Company, an Ohio corporation of which the
Initial Borrower is, as of the Closing Date, a wholly-owned Subsidiary.
 
- 2 -

--------------------------------------------------------------------------------


  “Competitive Bid Advance” means an advance by a Lender to any Borrower as part
of a Competitive Bid Borrowing and refers to a Fixed Rate Advance or a
Eurocurrency Rate Advance.
 
  “Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such Borrowing has been accepted under
the competitive bidding procedure described in Section 2.03.
 
  “Competitive Bid Note” has the meaning specified in Section 2.03(f).
 
  “Competitive Bid Reduction” means, at any time, the deemed use of each
Lender’s Tranche A Commitment in an amount equal to such Lender’s Pro Rata Share
of all outstanding Competitive Bid Advances at such time.
 
  “Confidential Information” means information that the Company or any Loan
Party furnishes to the Agent or any Lender on a confidential basis or that a
reasonable Person would conclude is confidential or proprietary, but does not
include any such information that is or becomes generally available to the
public or that is or becomes available to the Agent or such Lender from a source
other than any of the Loan Parties, the Company or any of their Affiliates or
any of their respective advisors.
 
  “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
 
  “Consolidated Assets” means, with respect to any Loan Party, all assets of
such Loan Party and its Included Subsidiaries that, in accordance with GAAP,
would be classified as assets on the balance sheet of such Loan Party determined
on a Consolidated basis.
 
  “Convert”, “Conversion” and “Converted” each refers to a conversion of
Revolving Credit Advances under a particular Facility and of one Type into
Revolving Credit Advances under such particular Facility of the other Type
pursuant to Section 2.08 or 2.09.
 
  “Covered Jurisdiction” means, with respect to any Borrower, the United States,
Switzerland and Ireland.
 
  “Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
non-contingent obligations to reimburse any Person in respect of any amounts
paid under acceptances, letters of credit or similar extensions of credit,
(g) all obligations of such Person in respect of Hedge Agreements, (h) all Debt
of others referred to in clauses (a) through (g) above or clause (i) below
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (i) to pay
or purchase such Debt or to advance or supply funds for the payment or purchase
of such Debt, (ii) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss,
(iii) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (iv) otherwise to assure
a creditor against loss, and (i) all Debt referred to in clauses (a) through (h)
above secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Mortgage on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt.
 
- 3 -

--------------------------------------------------------------------------------


  “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
 
  “Dollars” and the “$” sign each means lawful currency of the United States of
America.
 
  “Domestic Lending Office” means, with respect to any Lender, the office,
offices, Affiliate or Affiliates of such Lender specified as its “Domestic
Lending Office” opposite its name on Schedule I hereto or in the Assignment and
Acceptance pursuant to which it became a Lender, or such other office or
Affiliate of such Lender as such Lender may from time to time specify to each of
the Borrowers and the Agent. It is acknowledged and agreed that any Lender may
specify one or more Domestic Lending Offices with respect to Advances made or to
be made to any Borrower and one or more other Domestic Lending Offices with
respect to Advances made or to be made to any other Borrower; provided that no
Lender may specify more than one Domestic Lending Office unless it also
specifies a “Principal Domestic Lending Office”, in which case such “Principal
Domestic Lending Office” shall be deemed to be its “Domestic Lending Office” for
purposes of the definition herein of “Eurocurrency Lending Office” and Section
8.02.
 
  “EBITDA” means, for any Person for any period, net income (or net loss) plus
the sum of (a) interest expense, (b) income tax expense, (c) depreciation
expense and (d) amortization expense, in each case determined for such Person
and its Consolidated Subsidiaries in accordance with GAAP for such period.
 
  “EMU” means Economic and Monetary Union as contemplated in the Treaty of Rome.
 
  “EMU Legislation” means legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states, being in part legislative measures to implement EMU.
 
  “Equivalent” in Dollars of Euros on any date means the equivalent in Dollars
of Euros determined by using the quoted spot rate at which the Sub-Agent’s
principal office in London offers to exchange Dollars for Euros in London prior
to 4:00 P.M. (London time) (unless otherwise indicated by the terms of this
Agreement) on such date as is required pursuant to the terms of this Agreement,
and the “Equivalent” in Euros of Dollars means the equivalent in Euros of
Dollars determined by using the quoted spot rate at which the Sub-Agent’s
principal office in London offers to exchange Euros for Dollars in London prior
to 4:00 P.M. (London time) (unless otherwise indicated by the terms of this
Agreement) on such date as is required pursuant to the terms of this Agreement.
 
  “ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
  “EURIBO Rate” means, for any Interest Period, the rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum, if such average
is not such a multiple) appearing on Page 248 of the Moneyline Telerate Service
(or on any successor or substitute page) as the London interbank offered rate
for deposits in Euro at approximately 11:00 A.M. (London time) on the Business
Day immediately preceding the commencement of such Interest Period, for a term
comparable to such Interest Period or, if for any reason such rate is not
available, the average (rounded upward to the nearest whole multiple of 1/100 of
1% per annum, if such average is not such a multiple) of the respective rates
per annum at which deposits in Euros are offered by the principal office of each
of the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) on the Business Day immediately preceding the
first day of such Interest Period in an amount substantially equal to such
Reference Bank’s Eurocurrency Rate Advance comprising part of such Borrowing to
be outstanding during such Interest Period and for a period equal to such
Interest Period, subject, however, to the provisions of Section 2.08.
 
- 4 -

--------------------------------------------------------------------------------


  “Euro” and “(euro)” means the lawful currency of the European Union as
constituted by the Treaty of Rome which established the European Community.
 
  “Eurocurrency Liabilities” has the meaning assigned to that term in Regulation
D of the Board of Governors of the Federal Reserve System, as in effect from
time to time.
 
  “Eurocurrency Lending Office” means, with respect to any Lender, the office,
offices, Affiliate or Affiliates of such Lender specified as its “Eurocurrency
Lending Office” opposite its name on Schedule I hereto or in Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office, offices,
Affiliate or Affiliates of such Lender as such Lender may from time to time
specify to each of the Borrowers and the Agent. It is acknowledged and agreed
that any Lender may specify one or more Eurocurrency Lending Offices with
respect to Advances made or to be made to any Borrower and one or more other
Eurocurrency Lending Offices with respect to Advances made or to be made to any
other Borrower.
 
  “Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, (a) in the case of any Advance
denominated in Dollars, the rate per annum (rounded upward to the nearest whole
multiple of 1/100 of 1% per annum) appearing on Moneyline Telerate Markets
Page 3750 (or on any successor or substitute page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 A.M. (London time)
on the Business Day immediately preceding the first day of such Interest Period,
for a term comparable to such Interest Period or, if for any reason such rate is
not available, the average (rounded upward to the nearest whole multiple of
1/100 of 1% per annum, if such average is not such a multiple) of the rate per
annum at which deposits in Dollars is offered by the principal office of each of
the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) on the Business Day immediately preceding the
first day of such Interest Period in an amount substantially equal to such
Reference Bank’s Eurocurrency Rate Advance comprising part of such Borrowing to
be outstanding during such Interest Period and for a period equal to such
Interest Period or, (b) in the case of any Advance denominated in Euros, the
EURIBO Rate. If the Moneyline Telerate Markets Page 3750 (or on any successor or
substitute page) is unavailable, the Eurocurrency Rate for any Interest Period
for each Eurocurrency Rate Advance comprising part of the same Borrowing shall
be determined by the Agent on the basis of applicable rates furnished to and
received by the Agent from the Reference Banks on the Business Day immediately
preceding the first day of such Interest Period, subject, however, to the
provisions of Section 2.08.
 
  “Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
either Optional Currency that bears interest as provided in Section 2.07(a)(ii)
or a Competitive Bid Advance denominated in either Optional Currency that bears
interest by reference to the Eurocurrency Rate.
 
  “Events of Default” has the meaning specified in Section 6.01.
 
  “Excluded Taxes” means, (a) with respect to any Lender or the Agent, Taxes
imposed on such Person’s overall net income (and franchise Taxes imposed on such
Person in lieu of net income Taxes) as a result of any present or former
connection between such Person and the relevant taxing authority, in each case,
whether in effect as of the date hereof or subsequently imposed as a result of a
Change in Law, and (b) with respect to payments made by any Borrower organized
in a Covered Jurisdiction to any Person, any Taxes not imposed as a direct
result of a Change in Law occurring after the date on which such Person became a
Lender or the Agent.
 
- 5 -

--------------------------------------------------------------------------------


  “Existing Agent” means Merrill Lynch Capital Corporation, in its capacity as
agent under the Existing Credit Agreement.
 
  “Existing Credit Agreement” means the Bridge Credit Agreement dated as of
January 28, 2005 between the Initial Borrower and the Existing Agent, as
amended, supplemented and otherwise modified by the First Amendment to Bridge
Credit Agreement and Pledge Agreement dated as of April 14, 2005, the Second
Amendment to Bridge Credit Agreement dated as of May 4, 2005 and the Third
Amendment to Bridge Credit Agreement dated as of May 17, 2005.
 
  “Existing Pledge Agreement” means the Pledge Agreement dated as of March 28,
2005 by the Initial Borrower in favor of the Existing Agent, as amended,
supplemented and otherwise modified by the First Amendment to Bridge Credit
Agreement and Pledge Agreement dated as of April 14, 2005 and the Third
Amendment to Bridge Credit Agreement dated as of May 17, 2005.
 
  “Facility” means the Tranche A Facility or the Tranche B Facility, as the
context may require.
 
  “Facility Fee” has the meaning specified in Section 2.04(a).
 
  “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
 
  “Fixed Rate Advances” means a Competitive Bid Advance denominated in either
Optional Currency that bears interest as provided in Section 2.03(a)(i).
 
  “GAAP” has the meaning specified in Section 1.03.
 
  “Guarantor” means the Initial Borrower, in its capacity as a guarantor under
each of Guarantee Agreements dated as of April 12, 2006 made by the Initial
Borrower in favor of the Agent and the Lenders.
 
  “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements.
 


“Included Subsidiaries” means with respect to any Loan Party, the Subsidiaries
of such Loan Parties that such Loan Party elects to include in the Consolidated
financial statements of such Loan Party most recently delivered to the Agent
pursuant to Section 4.01(e) or 5.01(d)(i).
 
  “Initial Lender” means each financial institution identified as an Initial
Lender on the signature pages to this Agreement.
 
- 6 -

--------------------------------------------------------------------------------


  “Interest Payment Date” means (a) with respect to any Base Rate Advance,
(i) the last day of each March, June, September and December during the period
in which such Base Rate Advance is outstanding and (ii) the date such Base Rate
Advance is Converted or paid in full, and (b) with respect to any Eurocurrency
Rate Advance, (i) the last day of each Interest Period applicable to such
Eurocurrency Rate Advance and, if such Interest Period has a duration of more
than three months, each day that occurs during such Interest Period every three
months from the first day of such Interest Period and (ii) the date such
Eurocurrency Rate Advance is Converted or paid in full.
 
  “Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower requesting a Borrowing pursuant to the provisions below and,
thereafter, with respect to Eurocurrency Rate Advances, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by such Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one week or
one, two, three or six months, as such Borrower may, upon notice received by the
Agent not later than 9:00 A.M. (New York City time) on the Business Day
immediately preceding the first day of such Interest Period, select; provided,
however, that:
 
(a)  no Borrower may select any Interest Period that ends after the Termination
Date;
 
(b)  Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration;
 
(c)  whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
 
(d)  whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.
 
  “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
  “Lenders” means each Initial Lender and each Person that shall become a party
hereto pursuant to Section 8.07 and, as to any Lender, the term “Lender”
includes any of its Affiliates designated as such by such Lender located in
(e.g., being fiscally resident in or organized in or having a branch, office,
permanent establishment or other place of business in) a Covered Jurisdiction.
 
  “Loan Documents” means, collectively, this Agreement, each Note, if any, and
each Borrower Accession Agreement.
 
  “Loan Parties” means, collectively, at any time, the Borrowers and the
Guarantors at such time.
 
  “Material Adverse Change” means any material adverse change in the financial
condition or results of operations of the Borrowers and their Subsidiaries,
taken as a whole.
 
- 7 -

--------------------------------------------------------------------------------


  “Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Loan Parties and their Subsidiaries,
taken as a whole, (b) the rights and remedies of the Agent or the Lenders under
any Loan Document or (c) the ability of the Loan Parties to perform their
obligations under the Loan Document.
 
  “Material Subsidiary” means, at any time, any Subsidiary of the Initial
Borrower having (a) assets with a value of not less than 5% of the total value
of the assets of the Initial Borrower and its Subsidiaries, taken as a whole, or
(b) Consolidated EBITDA of not less than 5% of the aggregate Consolidated EBITDA
of the Initial Borrower and its Subsidiaries, taken as a whole, in each case as
of the end of or for the most recently completed fiscal quarter of the Initial
Borrower.
 
  “Moody’s” means Moody’s Investors Service, Inc.
 
  “Mortgage” means any lien or security interest or other charge or encumbrance
having the effect of a lien or security interest.
 
  “Non-Excluded Taxes” has the meaning specified in Section 2.14(a).
 
  “Note” means a Tranche A Note, a Tranche B Note or a Competitive Bid Note, as
context may require.
 
  “Notice” has the meaning specified in Section 8.02(c).
 
  “Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.03(a).
 
  “Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).
 
  “Optional Currency” means Dollars or Euros, as context may require.
 
  “P&G Guaranty” means the Guaranty dated as of August 23, 2006 made by the
Company in favor of the Agent and the Lenders.
 
  “Permitted Mortgages” means the following types of Mortgages:
 
(a)  Mortgages for taxes, assessments and governmental charges or levies to the
extent not otherwise required to be paid under Section 5.01(b);
 
(b)  Mortgages imposed by law, including, without limitation, materialmen’s,
mechanics’, carriers’, workmen’s, storage and repairmen’s Mortgages and other
similar Mortgages arising in the ordinary course of business;
 
(c)  pledges or deposits to secure obligations under workers’ compensation laws,
unemployment insurance or other similar social security legislation (including,
without limitation, in respect of employee benefit plans subject to ERISA) or to
secure public or statutory obligations;
 
(d)  Mortgages securing the performance of, or payment in respect of, tenders,
statutory obligations, progress or advance payments, contract bids, government
or utility obligations, payment, performance, surety and return-of-money bonds
and other similar obligations incurred in the ordinary course of business and
other obligations of a similar nature, whether pursuant to statutory
requirements, common law or consensual arrangements;
 
- 8 -

--------------------------------------------------------------------------------


(e)  any interest or title of a lessor or sublessor or a licensor and any
restriction or encumbrance to which the interest or title of such lessor,
sublessor or licensor may be subject;
 
(f)  Mortgages arising out of judgments or awards that do not constitute an
Event of Default under Section 6.01(e) or 6.01(f);
 
(g)  rights of way, easements, restrictions (including zoning restrictions),
covenants, consents, reservations, encroachments, variations, mineral
reservations and rights, leases, licenses and other similar restrictions,
charges, encumbrances (whether or not recorded), prior rights of other Persons,
and similar obligations with respect to real property arising by operation of
law or contained in similar instruments;
 
(h)  Mortgages arising from the rights of lessors under leases (including
financing statements regarding property subject to such leases or subleases);
and
 
(i)  rights of consignors of goods, whether or not perfected by the filing of a
financing statement under the Uniform Commercial Code of any jurisdiction (or
similar filings and recordings under equivalent provisions of applicable law),
including, without limitation, goods which are the subject of tolling agreements
or manufacturing and servicing agreements.
 
  “Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
 
  “Platform” has the meaning specified in Section 8.02(b).
 
  “Pledge Agreement” means that certain Pledge Agreement, dated as of July 27,
2005, executed by the Initial Borrower in favor of the Agent, as such Pledge
Agreement has been amended, supplemented and otherwise modified and in effect
from time to time prior to the Amendment Effective Date.
 
  “Pre-Amendment Advances” means the Advances outstanding under this Agreement
on the Amendment Effective Date immediately prior to the effectiveness of the
Amendment to this Agreement, dated as of December 7, 2006.
 
  “Pre-Amendment Commitments” means the Commitments under this Agreement as in
effect on the Amendment Effective Date immediately prior to the effectiveness of
the Amendment to this Agreement, dated as of December 7, 2006.
 
“Principal Manufacturing Property” means any facility (together with the land on
which it is erected and fixtures comprising a part thereof) used primarily for
manufacturing or processing, wherever located, owned or leased by any Borrower,
any Subsidiary of any Borrower, or any Guarantor and having a gross book value
in excess of $750,000,000, other than any such facility or portion thereof (a)
which is a pollution control or other facility financed by obligations issued by
(i) a state or local governmental unit pursuant to Section 103(b)(4)(E),
103(b)(4)(F) or 103(b)(6) of the Internal Revenue Code of 1954, or any successor
provision thereof, or (ii) the equivalent of the financing referred to in
subclause (a)(i) above in any jurisdiction other than the United States, or (b)
which, in the opinion of the Board of Directors of the Intial Borrower or the
applicable Loan Party, is not of material importance to the total business
conducted by the Loan Parties and their Subsidiaries, considered as a whole.
 
“Process Agent” has the meaning specified in Section 8.12.
 
- 9 -

--------------------------------------------------------------------------------


  “Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of (a) such amount multiplied by (b) a fraction the numerator of
which is the amount of such Lender's Commitment(s) under the applicable Facility
or Facilities at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or 6.01 at or prior to such time, such Lender's
Commitment(s) under the applicable Facility or Facilities as in effect
immediately prior to such termination) and the denominator of which is the
aggregate amount of such Facility or Facilities at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.05 or 6.01 at or
prior to such time, the applicable Facility or Facilities as in effect
immediately prior to such termination).
 
  “Reference Advance” has the meaning specified in Section 2.07(c).
 
“Reference Banks” means (a) in the case of any Revolving Credit Borrowing,
Citibank, N.A. and JPMorgan Chase Bank, N.A. and (b) in the case of any
Competitive Bid Borrowing, two of the Lenders making the all or part of such
Competitive Bid Borrowing (as selected by the applicable Borrower) or if only
one Lender is making such Competitive Bid Borrowing, such Lender.
 
“Register” has the meaning specified in Section 8.07(d).
 
  “Registration Rights Agreement” means the Registration Rights Agreement, dated
as of July 27, 2005, by and between the Company and the Agent, as such
Registration Rights Agreement has been amended, supplemented and otherwise
modified and in effect from time to time prior to the Amendment Effective Date.
 
  “Related Party” means a Person (a) a majority of whose voting common equity is
owned directly or indirectly by, or is under common control with, the Initial
Borrower, and that includes the name “Procter & Gamble” or “P&G” in its legal
name or commonly used trade names, or (b) that directly or indirectly owns a
majority of the voting common equity in the Initial Borrower and includes the
name “Procter & Gamble” or “P&G” in its legal name or commonly used trade names.
 
  “Required Lenders” means at any time Lenders owed in excess of 50% of the then
aggregate unpaid principal amount (based on the Equivalent in Dollars at such
time) of the Revolving Credit Advances owing to Lenders, or, if no such
principal amount is then outstanding, Lenders having in excess of 50% of the
Commitments; provided, however, that if any Lender shall be an Affiliate of any
Borrower at such time, there shall be excluded from the determination of
Required Lenders at such time the then aggregate unpaid principal amount (based
on the Equivalent in Dollars at such time) of the Revolving Credit Advances
owing to such Affiliate (in its capacity as a Lender) at such time or, if no
such principal amount is then outstanding, such Affiliate’s Commitment at such
time.
 
  “Revolving Credit Advance” means a Tranche A Advance or a Tranche B Advance,
as applicable.
 
  “Revolving Credit Borrowing” means a Tranche A Borrowing or a Tranche B
Borrowing, as applicable.
 
  “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.
 
  “Sub-Agent” means Citibank International plc.
 
  “Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
 
- 10 -

--------------------------------------------------------------------------------


  “Taxes” has the meaning specified in Section 2.14(a).
 
  “Termination Date” means the earlier of (a) July 27, 2008 and (b) the date of
termination in whole of the aggregate Commitments pursuant to Section 2.05 or
6.02.
 
  “Tranche A Advance” means an advance by a Lender to a Borrower as part of a
Tranche A Borrowing and refers to a Base Rate Advance or a Eurocurrency Rate
Advance.
 
  “Tranche A Borrowing” means a Borrowing consisting of simultaneous Tranche A
Advances of the same Type made by each of the Lenders pursuant to
Section 2.01(b).
 
  “Tranche A Commitment” means, with respect to each Lender, the amount set
forth opposite such Lender’s name on Schedule II hereof and identified as its
“Tranche A Commitment” or, if such Lender has entered into any Assignment and
Acceptance, the amount set forth for such Lender in the Register maintained by
the Agent pursuant to Section 8.07(d), as such amount may be reduced pursuant to
Section 2.05.
 
  “Tranche A Facility” means, at any time, the aggregate Tranche A Commitments
of all of the Lenders at such time.
 
  “Tranche A Note” has the meaning specified in Section 2.17(a).
 
  “Tranche B Advance” means an advance by a Lender to a Borrower as part of a
Tranche B Borrowing and refers to a Base Rate Advance or a Eurocurrency Rate
Advance.
 
  “Tranche B Borrowing” means a Borrowing consisting of simultaneous Tranche B
Advances of the same Type made by each of the Lenders pursuant to
Section 2.01(c).
 
  “Tranche B Commitment” means, with respect to each Lender, the amount set
forth opposite such Lender’s name on Schedule II hereof and identified as its
“Tranche B Commitment” or, if such Lender has entered into any Assignment and
Acceptance, the amount set forth for such Lender in the Register maintained by
the Agent pursuant to Section 8.07(d), as such amount may be reduced pursuant to
Section 2.05.
 
  “Tranche B Facility” means, at any time, the aggregate Tranche B Commitments
of all of the Lenders at such time.
 
  “Tranche B Note” has the meaning specified in Section 2.17(a).
 
  “Transaction” means the Company’s acquisition of The Gillette Company as
announced in the Company’s press release dated January 28, 2005 filed on Form
8-K with the United States Securities and Exchange Commission.
 
  “Transaction Termination Date” means the date of any public announcement by
the Company that the Transaction has expired or has been terminated.
 
- 11 -

--------------------------------------------------------------------------------


  “Treaty of Rome” means the Treaty of Rome of 25 March 1957, as amended by the
Single European Act 1986 and the Maastricht Treaty (which was signed at
Maastricht on 7 February 1992 and came into force on 1 November 1993), as such
treaty may be amended from time to time and as referred to in the EMU
legislation.
 
  “Type” has the meaning specified in the definition of “Advance” in
Section 1.01.
 
  “Unused Tranche A Commitment” means, with respect to any Lender at any time,
(a) such Lender’s Tranche A Commitment at such time, less (b) the sum of:
 
(i)  the aggregate principal amount of all Tranche A Advances made by such
Lender (in its capacity as a Lender) and outstanding at such time; and
 
(ii)  the product of (x) a fraction the numerator of which is the amount of such
Lender’s Tranche A Commitment at such time minus the aggregate principal amount
of the Tranche A Advances held by such Lender at such time and the denominator
of which is the aggregate Tranche A Commitments of all Lenders at such time
minus the aggregate principal amount of the Tranche A Advances made by the
Lenders and outstanding at such time and (y) the aggregate principal amount of
Competitive Bid Advances made by the Lenders and outstanding at such time.
 
  “Unused Tranche B Commitment” means, with respect to any Lender at any time,
(a) such Lender’s Tranche B Commitment at such time less (b) the aggregate
principal amount of all Tranche B Advances made by such Lender (in its capacity
as a Lender) and outstanding at such time.
 
  “Utilization Fee” means, as of any date that the sum of the aggregate
principal amount of the Advances (other than Competitive Bid Advances)
outstanding exceeds 50% of the aggregate Commitments, 0.015% per annum.
 
  “Voting Equity” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
 
SECTION 1.02  Computation of Time Periods.
 
In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”.
 
SECTION 1.03  Accounting Terms.
 
All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles consistent with those
applied in the preparation of the financial statements referred to in
Section 4.01(e) (“GAAP”).
 
ARTICLE II
 
AMOUNTS AND TERMS OF THE ADVANCES
 
SECTION 2.01  The Revolving Credit Advances and Reallocation between Facilities.
 
(a)  Reallocation of Pre-Amendment Commitments and Pre-Amendment Advances. The
Lenders hereby agree that on the Amendment Effective Date, subject to the terms
and conditions hereinafter set forth, (i) $3,000,000,000 of the Pre-Amendment
Commitments shall be reallocated ratably among the Lenders (based on their
respective Pre-Amendment Commitments) as Tranche B Commitments and the remaining
Pre-Amendment Commitments shall be reallocated ratably among the Lenders (based
on their respective Pre-Amendment Commitments) as Tranche A Commitments for any
and all purposes of the Loan Documents, and (ii) as part of the aggregate
Pre-Amendment Commitments reallocated among the Lenders in accordance with
clause (i) above, (A) $2,186,465,659.84 of the Pre-Amendment Advances comprising
part of the same Borrowing and having an Interest Period maturing on December
18, 2006 and (B) $540,321,316.31 of the Pre-Amendment Advances comprising part
of the same Borrowing and having an Interest Period maturing on December 20,
2006, shall be reallocated ratably among the Lenders (based on their respective
Tranche B Commitments) as Tranche B Advances comprising part of the same Tranche
B Borrowings and having Interest Periods maturing on the same respective dates
and the remaining Pre-Amendment Advances shall be reallocated ratably among the
Lenders (based on their respective Tranche A Commitments) as Tranche A Advances
without any changes to their respective Interest Periods.
 
- 12 -

--------------------------------------------------------------------------------


(b)  Tranche A Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Tranche A Advances to each Borrower
from time to time on any Business Day during the period from the Closing Date
until the Termination Date in an aggregate amount (based in respect of any
Advances to be denominated in Euros by reference to the Equivalent thereof in
Dollars determined on the date of delivery of the applicable Notice of Revolving
Credit Borrowing) not to exceed such Lender’s Unused Tranche A Commitment at
such time. Each such Borrowing shall be in a minimum amount of $10,000,000, in
respect of Tranche A Advances denominated in Dollars, or (euro)10,000,000, in
respect of Tranche A Advances denominated in Euros (or, if less, an aggregate
amount equal to the amount by which the aggregate amount of a proposed
Competitive Bid Borrowing requested by any Borrower exceeds the aggregate amount
of Competitive Bid Advances offered to be made by the Lenders and accepted by
such Borrower in respect of such Competitive Bid Borrowing, if such Competitive
Bid Borrowing is made on the same date as such Tranche A Borrowing), and shall
consist of Tranche A Advances of the same Type made on the same day by the
Lenders ratably according to their respective Tranche A Commitments; provided
that such minimum amount shall not apply with respect to any Tranche A Advances
made in accordance with the provisions of Section 2.04(b) or Section 2.07(c).
Within the limits of each Lender’s Tranche A Commitment, each Borrower may
borrow under this Section 2.01(b), prepay pursuant to Section 2.10 and reborrow
under this Section 2.01(b).
 
(c)  Tranche B Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Tranche B Advances to each Borrower
from time to time on any Business Day during the period from the Closing Date
until the Termination Date in an aggregate amount (based in respect of any
Advances to be denominated in Euros by reference to the Equivalent thereof in
Dollars determined on the date of delivery of the applicable Notice of Revolving
Credit Borrowing) not to exceed such Lender’s Unused Tranche B Commitment at
such time. Each such Borrowing shall be in a minimum amount of $10,000,000, in
respect of Tranche B Advances denominated in Dollars, or (euro)10,000,000, in
respect of Tranche B Advances denominated in Euros, and shall consist of Tranche
B Advances of the same Type made on the same day by the Lenders ratably
according to their respective Tranche B Commitments; provided that such minimum
amount shall not apply with respect to any Tranche B Advances made in accordance
with the provisions of Section 2.04(c) or Section 2.07(c). Within the limits of
each Lender’s Tranche B Commitment, each Borrower may borrow under this
Section 2.01(c), prepay pursuant to Section 2.10 and reborrow under this
Section 2.01(c).
 
(d)  Further Reallocation of Advances and Commitments. The Initial Borrower
shall be entitled, upon at least one Business Day's notice to the Agent, to
reallocate a portion of the Tranche A Commitments to additional Tranche B
Commitments (and vice versa) and/or to reallocate all or a portion of the
outstanding Tranche A Advances comprising part of the same Borrowings to
additional Tranche B Advances comprising part of the same Borrowings (and vice
versa); provided that (a) each such reallocation of Commitments and/or Advances
shall be made ratably among the Lenders; provided that the Initial Borrower, in
its sole discretion, may elect to reallocate all, a portion or none of such
Commitments and/or Advances to any Lender that is an Affiliate of a Borrower,
(b) any such reallocation of Advances shall be in an aggregate principal amount
of at least $100,000,000 (or the Euro Equivalent thereof) or shall otherwise be
all of the Revolving Credit Advances comprising part of the same Borrowings and
(c) any such reallocation of Commitments and/or Advances may (but shall not be
required) be made in conjunction with the exercise of the call rights set forth
in Section 2.18 and/or the put rights set forth in Section 2.19. Any notice
delivered by the Initial Borrower pursuant to this Section 2.01(d) shall specify
(i) the effective date of each intended reallocation of Commitments and/or
Advances (ii) whether the reallocation is of Commitments, Revolving Credit
Advances or both, (iii) the amount of each such reallocation of Commitments
and/or Revolving Credit Advances and, in the case of Revolving Credit Advances,
which Borrowings are to comprise such reallocation. On or promptly following the
effective date of any reallocation of Commitments and/or Revolving Credit
Advances pursuant to this Section 2.01(d), the Agent shall notify the Lenders of
the effective date of each such reallocation and shall distribute a revised
Schedule II hereto reflecting each such reallocation.
 
- 13 -

--------------------------------------------------------------------------------


 
SECTION 2.02  Making the Revolving Credit Advances.
 


(a)  Each Revolving Credit Borrowing shall be made on notice, given not later
than (i) 9:00 A.M. (New York City time) on the Business Day immediately
preceding the date of the proposed Borrowing in the case of a Revolving Credit
Borrowing consisting of Eurocurrency Rate Advances denominated in Dollars,
(ii) 11:00 A.M. (London time) on the second Business Day prior to the date of
the proposed Revolving Credit Borrowing in the case of a Revolving Credit
Borrowing consisting of Eurocurrency Rate Advances denominated in Euros, or
(iii) 9:00 A.M. (New York City time) on the Business Day of the date of the
proposed Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Base Rate Advances, by any Borrower to the Agent (and, in the case
of a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances
denominated in Euros, simultaneously to the Sub-Agent), which shall give to each
Lender prompt notice thereof by telecopier or Email. Each such notice of a
Revolving Credit Borrowing (a “Notice of Revolving Credit Borrowing”) shall be
by Email, confirmed promptly by telephone, shall be in substantially the form of
Exhibit A-1 hereto, specifying therein (A) the requested date of such Revolving
Credit Borrowing, (B) whether such Borrowing is a Tranche A Borrowing or a
Tranche B Borrowing, (C) the requested Type and Optional Currency of Revolving
Credit Advances comprising such Revolving Credit Borrowing, (D) the requested
aggregate amount of such Revolving Credit Borrowing, (E) in the case of a
Revolving Credit Borrowing consisting of Eurocurrency Rate Advances, the
requested initial Interest Period for each such Revolving Credit Advance, and
(F) the requested account to which the proceeds of the requested Revolving
Credit Borrowing are to be transferred. Each Lender shall, before 11:00 A.M.
(New York City time) on the date of such Revolving Credit Borrowing, make
available for the account of its Applicable Lending Office to the Agent at the
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Revolving Credit Borrowing. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the appropriate Borrower by transferring the
amount thereof to the account designated by such Borrower for such purpose.
 
(b)  Anything in subsection (a) above to the contrary notwithstanding, no
Borrower may select Eurocurrency Rate Advances for any Revolving Credit
Borrowing if the obligation of the Lenders to make Eurocurrency Rate Advances
shall then be suspended pursuant to Section 2.08 or 2.12.
 
(c)  Each Notice of Revolving Credit Borrowing shall be irrevocable and binding
on the Borrower giving such notice. In the case of any Revolving Credit
Borrowing which the related Notice of Revolving Credit Borrowing specifies is to
be composed of Eurocurrency Rate Advances, such Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Revolving Credit Borrowing for such Revolving Credit Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Revolving Credit Advance to be made by such Lender as part of
such Revolving Credit Borrowing when such Revolving Credit Advance, as a result
of such failure, is not made on such date.
 
- 14 -

--------------------------------------------------------------------------------


(d)  Unless the Agent or the Sub-Agent, as the case may be, shall have received
notice from a Lender prior to the date of any Revolving Credit Borrowing that
such Lender will not make available to the Agent or the Sub-Agent, as the case
may be, such Lender’s Pro Rata Share of such Revolving Credit Borrowing, the
Agent or the Sub-Agent, as the case may be, may assume that such Lender has made
such portion available to the Agent or the Sub-Agent, as the case may be, on the
date of such Revolving Credit Borrowing in accordance with subsection (a) of
this Section 2.02 and the Agent or the Sub-Agent, as the case may be, may, in
reliance upon such assumption, make available to the Borrower requesting such
Revolving Credit Borrowing on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such ratable portion available to
the Agent or the Sub-Agent, as the case may be, such Lender and such Borrower
severally agree to repay to the Agent or the Sub-Agent, as the case may be,
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is repaid to the Agent or the Sub-Agent, as the case may
be, at (i) in the case of such Borrower, the interest rate applicable at the
time to Revolving Credit Advances comprising such Revolving Credit Borrowing and
(ii) in the case of such Lender, the Federal Funds Rate. If such Lender shall
repay to the Agent or the Sub-Agent, as the case may be, such corresponding
amount, such amount so repaid shall constitute such Lender’s Revolving Credit
Advance as part of such Revolving Credit Borrowing for purposes of this
Agreement.
 
(e)  The failure of any Lender to make the Revolving Credit Advance to be made
by it as part of any Revolving Credit Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Revolving Credit Advance
on the date of such Revolving Credit Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on the date of any Revolving Credit
Borrowing.
 
(f) Any Revolving Credit Advance made by any Applicable Lending Office of any
Lender shall be deemed to be an Advance of such Lender for purposes of
calculating the utilization of the Tranche A Commitment or the Tranche B
Commitment (as applicable) of such Lender hereunder, except that if such
Applicable Lending Office of such Lender is another Lender, such Revolving
Credit Advance shall be deemed to be an Advance of such other Lender for
purposes of calculating the utilization of the Tranche A Commitments or the
Tranche B Commitments (as applicable) of both such Lenders hereunder.
 
SECTION 2.03  Competitive Bid Facility.
 
(a)  Each Lender severally agrees that any Borrower may make Competitive Bid
Borrowings under this Section 2.03 from time to time on any Business Day during
the period from the Closing Date until the date occurring 30 days prior to the
then scheduled Termination Date in the manner set forth below; provided that,
the aggregate principal amount of the Competitive Bid Advances comprising each
Competitive Bid Borrowing shall not exceed the aggregate Unused Tranche A
Commitments of the Lenders at such time.
 
(i)  Any Borrower may request a Competitive Bid Borrowing under this
Section 2.03 by delivering to the Agent (and, in the case of a Competitive Bid
Borrowing not consisting of Fixed Rate Advances or Eurocurrency Rate Advances to
be denominated in Dollars, simultaneously to the Sub-Agent), by telephone or
Email, confirmed promptly in writing, or by telecopier, a notice of a
Competitive Bid Borrowing (a “Notice of Competitive Bid Borrowing”), in
substantially the form of Exhibit A-2 hereto, specifying therein (A) the
requested date of such proposed Competitive Bid Borrowing (which shall be a
Business Day), (B) the requested aggregate amount and Optional Currency of such
proposed Competitive Bid Borrowing, (C) whether such proposed Competitive Bid
Borrowing shall consist of Fixed Rate Advances or Eurocurrency Rate Advances,
(D) in the case of a Competitive Bid Borrowing consisting of (1) Eurocurrency
Rate Advances, the requested Interest Period for each such Eurocurrency Rate
Advance and (2) Fixed Rate Advances, the requested maturity date for repayment
of each such Fixed Rate Advance (which maturity date may not be earlier than the
date occurring seven days after the date of such proposed Competitive Bid
Borrowing or later than the earlier of (x) 360 days after the date of such
proposed Competitive Bid Borrowing and (y) the Termination Date), (E) the
requested interest payment date or dates for each Competitive Bid Advance
comprising part of such proposed Competitive Bid Borrowing, (F) whether or not
the Competitive Bid Advances comprising such proposed Competitive Bid Borrowing
may be prepaid and, if so, whether with or without penalty, (G) the address and
account number of such Borrower to which the proceeds of such proposed
Competitive Bid Borrowing are to be advanced, and (H) the requested other terms,
if any, to be applicable to such proposed Competitive Bid Borrowing, not later
than (I) 9:00 A.M. (New York City time) at least two Business Days prior to the
date of the proposed Competitive Bid Borrowing, if such Borrower shall specify
in the related Notice of Competitive Bid Borrowing that the rates of interest to
be offered by the Lenders shall be fixed rates per annum (the Advances
comprising any such Competitive Bid Borrowing, which shall be denominated in
Dollars or Euros, being referred to herein as “Fixed Rate Advances”)
(II) 9:00 A.M. (New York City time) three Business Days preceding the date of
the proposed Competitive Bid Borrowing in the case of a Competitive Bid
Borrowing consisting of Eurocurrency Rate Advances denominated in Dollars, and
(III) 2:00 P.M. (New York City time) three Business Days preceding the date of
the proposed Competitive Bid Borrowing in the case of a Competitive Bid
Borrowing consisting of Eurocurrency Rate Advances denominated in Euros. Each
Notice of Competitive Bid Borrowing shall be irrevocable and binding on the
Borrower that requested such Competitive Bid Borrowing. The Agent or the
Sub-Agent, as the case may be, shall in turn promptly notify each Lender of each
request for a Competitive Bid Borrowing received by it from any Borrower by
sending such Lender a copy of the related Notice of Competitive Bid Borrowing.
 
- 15 -

--------------------------------------------------------------------------------


(ii)  Each Lender may, in its sole discretion, elect to irrevocably offer to
make one or more Competitive Bid Advances to the Borrower requesting the
Competitive Bid Advances as part of such proposed Competitive Bid Borrowing at a
rate or rates of interest specified by such Lender in its sole discretion, by
notifying the Agent or the Sub-Agent, as the case may be (which shall give
prompt notice thereof to the Borrower requesting the Competitive Bid Borrowing),
before 12:00 P.M. (New York City time) one Business Day prior to the date of
such proposed Competitive Bid Borrowing, in the case of a Competitive Bid
Borrowing consisting of Fixed Rate Advances, and (B) before 1:00 P.M. (New York
City time) two Business Days prior to the date of the proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of Eurocurrency
Rate Advances, of the minimum amount and maximum amount of each Competitive Bid
Advance that such Lender would be willing to make as part of such proposed
Competitive Bid Borrowing (which amounts, subject to the proviso of the first
sentence of this Section 2.03(a), may exceed such Lender’s Tranche A Commitment,
if any), the rate or rates of interest therefor and such Lender’s Applicable
Lending Office with respect to such Competitive Bid Advance; provided that if
the Agent, in its capacity as a Lender, shall, in its sole discretion, elect to
make any such offer, it shall notify the Borrower requesting such Competitive
Bid Borrowing of such offer at least 30 minutes before the time and on the date
on which notice of such election is to be given to the Agent or to the
Sub-Agent, as the case may be, by the other Lenders. If any Lender shall elect
not to make such an offer, such Lender shall so notify the Agent, before
10:00 A.M. (New York City time) or the Sub-Agent before 12:00 noon (London
time), as the case may be, on the date on which notice of such election is to be
given to the Agent or to the Sub-Agent, as the case may be, by the other
Lenders, and such Lender shall not be obligated to, and shall not, make any
Competitive Bid Advance as part of such proposed Competitive Bid Borrowing;
provided that the failure by any Lender to give such notice shall not cause such
Lender to be obligated to make any Competitive Bid Advance as part of such
proposed Competitive Bid Borrowing.
 
- 16 -

--------------------------------------------------------------------------------


(iii)  The Borrower requesting any particular Competitive Bid Borrowing shall,
in turn, before (A) 4:00 P.M. (New York City time) one Business Day prior to the
date of such proposed Competitive Bid Borrowing, in the case of a Competitive
Bid Borrowing consisting of Fixed Rate Advances, and (B) 4:00 P.M. (New York
City time) two Business Days prior to the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of Eurocurrency
Rate Advances, either:
 
(A)  cancel such Competitive Bid Borrowing by giving the Agent notice to that
effect; or
 
(B)  accept one or more of the offers made by any Lender or Lenders pursuant to
Section 2.03(a)(ii), in its sole discretion but subject to the next two
succeeding sentences, by giving notice to the Agent or to the Sub-Agent, as the
case may be, of the amount of each Competitive Bid Advance (which amount shall
be equal to or greater than the minimum amount, and equal to or less than the
maximum amount, notified to such Borrower by the Agent or the Sub-Agent, as the
case may be, on behalf of such Lender for such Competitive Bid Advance pursuant
to Section 2.03(a)(ii)) to be made by each Lender as part of such Competitive
Bid Borrowing, and reject any remaining offers made by Lenders pursuant to
Section 2.03(a)(ii) by giving the Agent or the Sub-Agent, as the case may be,
notice to that effect; provided, however, that such Borrower may not accept
offers that, in the aggregate, exceed the amount of the proposed Competitive Bid
Borrowing specified in the related Notice of Competitive Bid Borrowing. The
Borrower that requested such Competitive Bid Borrowing shall accept the offers
made by any Lender or Lenders to make Competitive Bid Advances in order of the
lowest to the highest rates of interest offered by such Lenders for a particular
Competitive Bid Borrowing. If two or more Lenders have offered the same interest
rate for a particular Competitive Bid Borrowing, the amount to be borrowed at
such interest rate will be allocated among such Lenders ratably according to the
amount that each such Lender offered at such interest rate.
 
(iv)  If the Borrower that requested any particular Competitive Bid Borrowing
notifies the Agent or the Sub-Agent, as the case may be, that such Competitive
Bid Borrowing is cancelled pursuant to Section 2.03(a)(iii)(A), the Agent or the
Sub-Agent, as the case may be, shall give prompt notice thereof to each of the
Lenders and such Competitive Bid Borrowing shall not be made.
 
(v)  If the Borrower that requested any particular Competitive Bid Borrowing
accepts one or more of the offers made by any Lender or Lenders pursuant to
Section 2.03(a)(iii)(B) in respect of such Competitive Bid Borrowing, the Agent
or the Sub-Agent, as the case may be, shall in turn promptly notify (A) each
Lender that has made an offer as described in Section 2.03(a)(ii) of the date
and the aggregate amount of such Competitive Bid Borrowing and whether or not
any offer or offers made by such Lender pursuant to Section 2.03(a)(ii) have
been accepted by such Borrower and (B) each Lender that is to make a Competitive
Bid Advance as part of such Competitive Bid Borrowing, (1) of the amount of each
Competitive Bid Advance to be made by such Lender as part of such Competitive
Bid Borrowing and (2) upon receipt, that the Agent or the Sub-Agent, as the case
may be, has received forms of documents appearing to fulfill the applicable
conditions set forth in Article III. Each Lender that is to make a Competitive
Bid Advance as part of any Competitive Bid Borrowing shall, before 12:00 Noon
(New York City time) on the date of such Competitive Bid Borrowing specified in
the notice received from the Agent or from the Sub-Agent, as the case may be,
pursuant to subclause (v)(A) of the immediately preceding sentence or any later
time when such Lender shall have received notice from the Agent or from the
Sub-Agent, as the case may be, pursuant to subclause (v)(B)(2) of the
immediately preceding sentence, make available for the account of its Applicable
Lending Office to the Agent at the applicable Agent’s Account, in same day
funds, such Lender’s portion of such Competitive Bid Borrowing. Upon fulfillment
of the applicable conditions set forth in Article III and after receipt by the
Agent of such funds, the Agent will make such funds available to the Borrower
that requested such Borrowing at the address and the account number specified by
such Borrower in the related Notice of Competitive Bid Borrowing or, if no such
address and account number are specified in the related Notice of Competitive
Bid Borrowing, at the Agent’s address referred to in Section 8.02. Promptly
after (x) each Competitive Bid Borrowing, the Agent will notify each Lender of
the amount of such Competitive Bid Borrowing, the corresponding Competitive Bid
Reduction resulting therefrom and the dates upon which such Competitive Bid
Reduction commenced and will terminate and (y) the prepayment of any Competitive
Bid Borrowing by the applicable Borrower, the Agent will notify each Lender of
the amount and date of each such prepayment and the amount, if any, of the
corresponding Competitive Bid Reduction remaining after giving effect thereto.
 
- 17 -

--------------------------------------------------------------------------------


(vi)  If the Borrower that requested any applicable Competitive Bid Borrowing
notifies the Agent or the Sub-Agent, as the case may be, that it accepts one or
more of the offers made by any Lender or Lenders pursuant to
Section 2.03(a)(iii)(B), such notice of acceptance shall be irrevocable and
binding on such Borrower. Such Borrower shall indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Competitive Bid
Borrowing for such Competitive Bid Borrowing the applicable conditions set forth
in Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Competitive Bid Advance to be made by such Lender as part of such Competitive
Bid Borrowing when such Competitive Bid Advance, as a result of such failure, is
not made on such date.
 
(b)  Each Competitive Bid Borrowing shall be in an aggregate amount of not less
than $10,000,000, in respect of Revolving Credit Advances denominated in
Dollars, or (euro)10,000,000, in respect of Revolving Credit Advances
denominated in Euros and, following the making of each Competitive Bid
Borrowing, the Borrowers shall be in compliance with the limitation set forth in
the proviso to the first sentence of Section 2.03(a).
 
(c)  Within the limits and on the conditions set forth in this Section 2.03, any
Borrower may from time to time borrow under Section 2.03(a), repay pursuant to
Section 2.06(b) or prepay pursuant to Section 2.03(d), and reborrow under
Section 2.03(a).
 
(d)  The Borrower to which any particular Competitive Bid Borrowing is made
shall have no right to prepay the principal amount of any Competitive Bid
Advance (or any portion thereof) unless, and then only on the terms, specified
by such Borrower for such Competitive Bid Advance in the related Notice of
Competitive Bid Borrowing delivered pursuant to Section 2.03(a)(i) and, if
applicable, set forth in the Competitive Bid Note evidencing such Competitive
Bid Advance.
 
- 18 -

--------------------------------------------------------------------------------


(e)  The Borrower to which any particular Competitive Bid Borrowing is made
shall pay interest on the unpaid principal amount of each Competitive Bid
Advance from the date of such Competitive Bid Advance to the date the principal
amount of such Competitive Bid Advance is repaid in full, at the rate of
interest for and in the Optional Currency of such Competitive Bid Advance
specified by the Lender making such Competitive Bid Advance in its notice with
respect thereto delivered pursuant to Section 2.03(a)(ii), payable on the
interest payment date or dates specified by such Borrower for such Competitive
Bid Advance in the related Notice of Competitive Bid Borrowing delivered
pursuant to Section 2.03(a)(i) and, if applicable, provided in the Competitive
Bid Note evidencing such Competitive Bid Advance.
 
(f)  Each Borrower agrees that upon notice by any Lender to such Borrower (with
a copy of such notice to the Agent) to the effect that a promissory note or
other evidence of indebtedness is required or appropriate in order for such
Lender to evidence (whether for purposes of pledge, enforcement or otherwise)
any Competitive Bid Advance owing to, or to be made by, such Lender as part of a
Competitive Bid Borrowing, such Borrower shall promptly execute and deliver to
such Lender a separate promissory note, in substantially the form of Exhibit F-3
hereto (each, a “Competitive Bid Note”), payable to the order of such Lender in
a principal amount equal to the amount of indebtedness of such Borrower
resulting from such Competitive Bid Advance.
 
SECTION 2.04  Facility Fees.
 
(a)  The Initial Borrower agrees to pay to the Agent for the account of each
Lender a facility fee (a “Facility Fee”) in Dollars on the aggregate amount of
such Lender’s Commitments, from the Closing Date in the case of each Initial
Lender and from the effective date specified in the Assignment and Acceptance
pursuant to which it became a Lender in the case of each other Lender until the
Termination Date, at a rate per annum equal to 0.025% per annum, payable in
arrears quarterly on the last day of each March, June, September and December
and on the Termination Date.
 
- 19 -

--------------------------------------------------------------------------------


(b)  Unless the Initial Borrower shall have notified the Agent in writing on or
before 9:00 A.M. (New York City time) on the Business Day immediately preceding
the last day of each March, June, September and December and the Termination
Date, that it will pay, in cash, the Facility Fees that are due and payable by
it on such date, the Lenders will be deemed to have made Tranche A Advances
and/or Tranche B Advances, as appropriate, on such date in an amount equal to
the Facility Fees that would otherwise be due and payable on such date, in each
case which Revolving Credit Advance, unless the Initial Borrower has otherwise
notified the Agent in writing on or before such Business Day, shall be a
Eurocurrency Rate Advance denominated in Dollars having an initial Interest
Period of one month. Each Revolving Credit Advance made pursuant to this
Section 2.04(b) shall be deemed to have made pursuant to the Commitments and
shall be subject to the limitations that the aggregate outstanding principal
amount of the Tranche A Advances may at no time exceed the amount of the Tranche
A Facility then in effect and the aggregate outstanding principal amount of the
Tranche B Advances may at no time exceed the amount of the Tranche B Facility
then in effect.
 
SECTION 2.05  Termination or Reduction of the Commitments.
 
(a)  Optional. The Initial Borrower shall have the right, upon at least three
Business Days’ notice to the Agent, to terminate in whole or reduce in part the
Unused Tranche A Commitments or the Unused Tranche B Commitments of the Lenders,
provided that each partial reduction shall be in the aggregate amount of
$10,000,000; and provided, further, that the Initial Borrower, in its sole
discretion, may elect to effect such termination or reduction on a non-ratable
basis with respect to the Unused Tranche A Commitments or the Unused Tranche B
Commitments of one or more Lenders that are Affiliates of a Borrower (it being
understood that such termination or reduction shall be on a ratable basis as to
all other Lenders).
 
(b)  Mandatory. (i) The Commitments shall automatically terminate on the
Termination Date.
 
(ii)  In the event the Transaction Termination Date occurs, the Commitments
shall be reduced to zero on the date which is 30 Business Days after the
Transaction Termination Date.
 
(iii)  The Commitments shall be automatically reduced pro rata on each date on
which the prepayment of Advances is required to be made pursuant to
Section 2.10(b)(iii) by an amount equal to 75% of the amount of the net cash
proceeds received by the Borrowers from any issuance of any publicly traded
bonds, debentures, or similar debt securities described in such
Section 2.10(b)(iii).
 
SECTION 2.06  Repayment of Advances.
 
(a)  Revolving Credit Advances. Each Borrower shall repay to the Agent for the
ratable account of the Lenders on the Termination Date the aggregate principal
amount of all Revolving Credit Advances made to it that are then outstanding.
 
(b)  Repayment of Competitive Bid Advances. Each Borrower shall repay to the
Agent, for the account of each Lender that has made a Competitive Bid Advance,
the aggregate outstanding principal amount of each Competitive Bid Advance made
to such Borrower and owing to such Lender on the earlier of (i) the maturity
date therefor, in the case of any such Competitive Bid Advance that is a Fixed
Advance, or the last day of the Interest Period therefor, in the case of any
such Competitive Bid Advance that is a Eurocurrency Rate Advance, in each case
as specified in the related Notice of Competitive Bid Borrowing delivered
pursuant to Section 2.03(a)(i) and, if applicable, provided in the Competitive
Bid Note evidencing such Competitive Bid Advance, and (ii) the Termination Date.
 
SECTION 2.07  Interest on Revolving Credit Advances.
 
(a)  Scheduled Interest. Subject to the provisions of Section 2.07(c), each
Borrower shall pay interest on the unpaid principal amount of each Revolving
Credit Advance made to it that is owing to each Lender from the date of such
Revolving Credit Advance until such principal amount shall be paid in full, at
the following rates per annum:
 
(i)  Base Rate Advances. During such periods as such Revolving Credit Advance is
a Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time to time plus (y) the Applicable Margin in effect
from time to time plus (z) the Utilization Fee, if any, in effect from time to
time, payable in arrears on each Interest Payment Date with respect to such Base
Rate Advance.
 
(ii)  Eurocurrency Rate Advances. During such periods as such Revolving Credit
Advance is a Eurocurrency Rate Advance, a rate per annum equal at all times
during each Interest Period for such Advance to the sum of (x) the Eurocurrency
Rate for such Interest Period for such Advance plus (y) the Applicable Margin in
effect from time to time plus (z) the Utilization Fee, if any, in effect from
time to time, payable in arrears on each Interest Payment Date with respect to
such Eurocurrency Rate Advance.
 
- 20 -

--------------------------------------------------------------------------------


(b)  Default Interest. Each Borrower shall pay interest on:
 
(i)  any portion of the unpaid principal amount of each Revolving Credit Advance
made to it that is owing to each Lender that is not paid when due, from the date
such amount shall be due until such amount shall be paid in full, payable in
arrears on the date such amount shall be paid in full and on demand, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Revolving Credit Advance pursuant to clause (a)(i) or (a)(ii)
above, as the case may be;
 
(ii)  any portion of the unpaid principal amount of each Competitive Bid Advance
made to such Borrower and owing to any Lender, payable in arrears on the date or
dates interest is payable on such Competitive Bid Advance, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on such Competitive Bid Advance in the offer made by such Lender pursuant to
Section 2.03(a)(ii) and accepted by such Borrower under Section 2.03(a)(v), and
 
(iii)  to the fullest extent permitted by law, the amount of any interest, fee
or other amount payable hereunder that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on Base Rate Advances pursuant to clause (a)(i) above.
 
(c)  Capitalization of Interest. Anything contained in this Agreement to the
contrary notwithstanding, unless the appropriate Borrower has notified the Agent
in writing on or before 9:00 A.M. (New York City time) on the Business Day
immediately preceding any Interest Payment Date or date of a prepayment pursuant
to Section 2.10(b)(i), that it will pay, in cash, the interest applicable to any
Revolving Credit Advance, including any applicable Utilization Fee, that is due
and payable by it on such Interest Payment Date in accordance with
Section 2.07(a) or on such prepayment date in accordance with
Section 2.10(b)(i), as applicable, the Lenders will be deemed to have made
Tranche A Advances and/or Tranche B Advances, as appropriate, on such Interest
Payment Date or prepayment date, as applicable, in an amount equal to the
aggregate amount of interest, including any applicable Utilization Fee, that
would otherwise be due and payable on such date, which Revolving Credit Advances
shall, unless such Borrower has otherwise notified the Agent in writing on or
before such Business Day, (i) be of the same Type and Optional Currency as the
Advance (the “Reference Advance”) in respect of which such interest (including
any applicable Utilization Fee) shall have accrued (in each case after giving
effect to any Conversion of the Reference Advance on such Interest Payment
Date), and (ii) if such Revolving Credit Advance is a Eurocurrency Rate Advance,
have an initial Interest Period of the same duration as the Interest Period
commencing on such Interest Payment Date with respect to the Reference Advance.
Each Revolving Credit Advance made pursuant to this Section 2.07(c) shall be
deemed to have been made pursuant to the Commitments and shall be subject to the
limitations that the aggregate outstanding principal amount of the Tranche A
Advances may at no time exceed the amount of the Tranche A Facility then in
effect and the aggregate outstanding principal amount of the Tranche B Advances
may at no time exceed the amount of the Tranche B Facility then in effect.
 
SECTION 2.08  Interest Rate Determination.
 
(a)  Each Reference Bank agrees to furnish to the Agent timely information for
the purpose of determining each Eurocurrency Rate. If any one or more of the
Reference Banks shall not furnish such timely information to the Agent for the
purpose of determining any such interest rate, the Agent shall determine such
interest rate on the basis of timely information furnished by the remaining
Reference Banks. The Agent shall give prompt notice to each of the Borrowers and
the Lenders of the applicable interest rate determined by the Agent for purposes
of Section 2.07(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.07(a)(ii).
 
- 21 -

--------------------------------------------------------------------------------


(b)  If, with respect to any Eurocurrency Rate Advances, the Required Lenders in
good faith notify the Agent that the Eurocurrency Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Required Lenders
of making, funding or maintaining their respective Eurocurrency Rate Advances
for such Interest Period, the Agent shall forthwith so notify each of the
Borrowers and the Lenders, whereupon (i)(A) each Eurocurrency Rate Advance
denominated in Dollars will automatically Convert into Base Rate Advances, and
(B) each Eurocurrency Rate Advance denominated in Euros will automatically be
exchanged for an Equivalent of Dollars and Convert into Base Rate Advances, and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended until the Agent shall notify each
of the Borrowers and the Lenders that the circumstances causing such suspension
no longer exist.
 
(c)  If any Borrower shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Agent will forthwith
so notify each of the Borrowers and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Eurocurrency Rate Advances denominated in the same Optional
Currency and having an Interest Period of one week.
 
(d)  On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $10,000,000, in respect of Advances
denominated in Dollars, or (euro)10,000,000, in respect of Advances denominated
in Euros, such Advances shall automatically (i) if such Eurocurrency Rate
Advances are denominated in Dollars, Convert into Base Rate Advances and (ii) if
such Eurocurrency Rate Advances are denominated in Euros, be exchanged for an
Equivalent amount of Dollars and Convert into Base Rate Advances.
 
(e)  Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will, upon the written request of the Agent
(at the request of the Required Lenders), on the last day of the then existing
Interest Period therefor, (A) if such Eurocurrency Rate Advance is denominated
in Dollars, be Converted into a Base Rate Advance and (B) if such Eurocurrency
Rate Advance is denominated in Euros, be exchanged for an Equivalent amount of
Dollars and be Converted into a Base Rate Advance and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances shall
be suspended.
 
(f)  If either, with respect to Eurocurrency Rate Advances denominated in
Dollars, the Moneyline Telerate Markets Page 3750, or, with respect to
Eurocurrency Rate Advances denominated in Euros, the Page 248 of the Moneyline
Telerate Service, is unavailable and, in each such case, fewer than two
Reference Banks furnish timely information to the Agent for determining the
applicable Eurocurrency Rate,
 
(i)  the Agent shall forthwith notify the applicable Borrower and the Lenders
that the interest rate cannot be determined for such Eurocurrency Rate Advances,
 
(ii)  each such Advance will automatically, on the last day of the then existing
Interest Period therefor, (A) if such Eurocurrency Rate Advance is denominated
in Dollars, Convert into a Base Rate Advance and (B) if such Eurocurrency Rate
Advance is denominated in Euros, be prepaid by the applicable Borrower or be
automatically exchanged for an Equivalent amount of Dollars and be Converted
into a Base Rate Advance (or if such Advance is then a Base Rate Advance, will
continue as a Base Rate Advance), and
 
- 22 -

--------------------------------------------------------------------------------


(iii)  the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify each of the Borrowers and the Lenders that the circumstances
causing such suspension no longer exist.
 
SECTION 2.09  Optional Conversion of Advances.
 
Any Borrower may subject to the provisions of Sections 2.08 and 2.12, Convert
all or any portion of Revolving Credit Advances under the same Facility of one
Type made to it and comprising the same Borrowing into Advances of the other
Type; provided, however, that (a) any such Conversion of (i) Base Rate Advances
into Eurocurrency Advances denominated in Dollars or of Eurocurrency Advances of
one Interest Period into Eurocurrency Advances denominated in Dollars and of
another Interested Period shall be made on notice received no later than
9:00 A.M. (New York City time) on the Business Day immediately preceding the
date of the proposed Conversion, or (ii) in all other cases, shall be made on
notice received no later than 9:00 A.M. (New York City time) on the Business Day
of the proposed Conversion, (b) in the case of any Conversion of Eurocurrency
Rate Advances denominated in Dollars into Base Rate Advances other than on the
last day of an Interest Period therefor, the Borrower requesting such Conversion
shall be obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.04(c), and (c) any Conversion of Base Rate Advances into Eurocurrency
Rate Advances shall be in an amount not less than $10,000,000. Each such notice
of a Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion, (ii) whether the Advances to be Converted are Tranche A
Advances or Tranche B Advances, (iii) the Dollar denominated Advances to be
Converted and (iv) if such Conversion is into Eurocurrency Rate Advances, the
duration of the initial Interest Period for each such Advance. Each notice of
Conversion shall be irrevocable and binding on the Borrower giving such notice.
 
SECTION 2.10  Prepayments.
 
(a)  Optional.  Each Borrower may, upon at least three Business Days notice to
the Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Tranche A Advances or the Tranche B Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (i) each partial prepayment shall be in an aggregate
principal amount of $10,000,000, in respect of each prepayment of Revolving
Credit Advances denominated in Dollars, or (euro)10,000,000, in respect of each
prepayment of Revolving Credit Advances denominated in Euros, and in an integral
multiples of $1,000,000 or (euro)1,000,000, as applicable, in excess thereof,
and (ii) in the event of any such prepayment of a Eurocurrency Rate Advance,
such Borrower shall be obligated to reimburse the Lenders in respect thereof
pursuant to Section 8.04(c). Notwithstanding anything in the previous sentence
to the contrary, no Borrower may prepay any Competitive Bid Advances other than
in accordance with Section 2.03(d).
 
(b)  Mandatory.  (i)  If, on any date, the Agent notifies the Initial Borrower
that, on any Interest Payment Date, the sum of (A) the aggregate principal
amount of all Advances denominated in Dollars plus (B) the Equivalent in Dollars
(determined on the Business Day immediately preceding such Interest Payment
Date) of the aggregate principal amount of all Advances denominated in Euros
then outstanding exceeds 110% of the aggregate Commitments of the Lenders on
such date, one or more of the Borrowers (as determined by the Initial Borrower)
shall, as soon as practicable and in any event within five Business Days after
receipt of such notice, subject to the proviso to this sentence below, prepay
the outstanding principal amount of any such Advances (which may be, at the
Initial Borrower’s election, Tranche A Advances and/or Tranche B Advances) owing
by such Borrowers in an aggregate amount sufficient to reduce such sum to an
amount not to exceed 100% of the aggregate Commitments of the Lenders on such
date, together with any interest accrued to the date of such prepayment on the
aggregate principal amount of Advances prepaid; provided, however, that if the
aggregate principal amount of Base Rate Advances outstanding at the time of such
required prepayment is less than the amount of such required prepayment, the
portion of such required prepayment in excess of the aggregate principal amount
of Base Rate Advances then outstanding shall be deferred until the earliest to
occur of the last day of the Interest Period of the outstanding Eurocurrency
Rate Advances in an aggregate amount equal to the excess of such required
prepayment. The Agent shall give prompt notice of any prepayment required under
this Section 2.10(b)(i) to each of the Borrowers and the Lenders, and shall
provide prompt notice to each of the Borrowers of any such notice of required
prepayment received by it from any Lender.
 
- 23 -

--------------------------------------------------------------------------------


(ii)  On each Business Day, each of the Borrowers shall repay (A) the
outstanding Tranche A Advances by an amount equal to the excess of the
outstanding principal amount of the Tranche A Advances over the aggregate
Tranche A Commitments after giving effect to any reduction of the Tranche A
Commitments pursuant to Section 2.05 on the immediately preceding Business Day
and (B) the outstanding Tranche B Advances by an amount equal to the excess of
the outstanding principal amount of the Tranche B Advances over the aggregate
Tranche B Commitments after giving effect to any reduction of the Tranche B
Commitments pursuant to Section 2.05 on the immediately preceding Business Day.
 
(iii)  Each Borrower shall prepay an aggregate principal amount of the Revolving
Credit Advances comprising part of the same Borrowings in an amount equal to 75%
of the amount of net cash proceeds received by such Borrower from each issuance
in the U.S. or European capital markets of publicly traded bonds, debentures, or
similar debt securities having a maturity in excess of one year.
 
SECTION 2.11  Increased Costs.
 
(a)  If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation enacted or issued after the date of this
Agreement or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law)
issued after the date of this Agreement, there shall be any material increase in
the cost to any Lender of agreeing to make or making, funding or maintaining
Eurocurrency Rate Advances (excluding for purposes of this Section 2.11 any such
increased costs resulting from (i) Taxes (as to which Section 2.14 shall govern)
and (ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction, state or any
political subdivision thereof under the laws of which such Lender has any
present or former connection, then the applicable Borrower shall from time to
time, within 30 days of written demand by such Lender (with a copy of such
demand to the Agent), pay to the Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost. A
certificate as to the amount of such increased cost in reasonable detail and
stating the basis upon which such amount has been calculated and certifying that
such Lender’s method of allocating such costs is fair and reasonable and that
such Lender’s demand for payment of such costs hereunder is not inconsistent
with its treatment of other borrowers which, as a credit matter, are similarly
situated to such Borrower and which are subject to similar provisions, submitted
to such Borrower and the Agent by such Lender, shall be conclusive and binding
for all purposes, absent error in the calculation of such amount.
 
(b)  If any Lender reasonably determines that compliance with any law or
regulation enacted or issued after the date of this Agreement, or any guideline
or request from any central bank or other governmental authority (whether or not
having the force of law) issued after the date of this Agreement, affects or
would affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is materially increased by or based upon the existence of such Lender’s
commitment to lend hereunder and other commitments of this type, then, within 30
days of written demand by such Lender (with a copy of such demand to the Agent),
the applicable Borrower shall pay to the Agent for the account of such Lender,
from time to time as specified by such Lender, additional amounts sufficient to
compensate such Lender or such corporation in the light of such circumstances,
to the extent that such Lender reasonably determines such increase in capital to
be allocable to the existence of such Lender’s commitment to lend hereunder. A
certificate as to the amount of such increased cost in reasonable detail and
stating the basis upon which such amount has been calculated and certifying that
such Lender’s method of allocating such costs is fair and reasonable and that
such Lender’s demand for payment of such costs hereunder is not inconsistent
with its treatment of other borrowers which, as a credit matter, are similarly
situated to such Borrower and which are subject to similar provisions, submitted
to such Borrower and the Agent by such Lender, shall be conclusive and binding
for all purposes, absent error in the calculation of such amount.
 
- 24 -

--------------------------------------------------------------------------------


(c)  Before making any demand under this Section 2.11, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would avoid the need for, or reduce the amount of, such
increased cost and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.
 
(d)  If any Lender shall subsequently recoup any costs (other than from a
Borrower) for which such Lender has theretofore been compensated by a Borrower
under this Section 2.11, such Lender shall remit to such Borrower an amount
equal to the amount of such recoupment.
 
SECTION 2.12  Illegality.
 
Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Agent that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other governmental authority asserts that it is unlawful, for any Lender or
its Eurocurrency Lending Office to perform its obligations hereunder to make
Eurocurrency Rate Advances in Dollars or Euros or to fund or maintain
Eurocurrency Rate Advances in Dollars or Euros hereunder, (a) each Eurocurrency
Rate Advance, as the case may be, will automatically, upon such demand, (i) if
such Eurocurrency Rate Advance is denominated in Dollars, Convert into a Base
Rate Advance and (ii) if such Eurocurrency Rate Advance is denominated in Euros,
be exchanged for an Equivalent amount of Dollars and Convert into a Base Rate
Advance, and (b) the obligation of the Lenders to make Eurocurrency Rate
Advances or to Convert Advances into Eurocurrency Rate Advances shall be
suspended until the Agent shall notify each of the Borrowers and the Lenders
that the circumstances causing such suspension no longer exist; provided,
however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurocurrency Lending Office if the making
of such a designation would allow such Lender or its Eurocurrency Lending Office
to continue to perform its obligations to make Eurocurrency Rate Advances or to
continue to fund or maintain Eurocurrency Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.
 
SECTION 2.13  Payments and Computations.
 
(a)  Each Borrower shall make each payment hereunder and under the Notes, if
any, with respect to principal of, interest on, and other amounts relating to,
Advances denominated in Dollars, irrespective of any right of counterclaim or
set-off, not later than 11:00 A.M. (New York City time) on the day when due in
Dollars to the Agent, by deposit of such funds to the applicable Agent’s Account
in same day funds. Each Borrower shall make each payment hereunder and under the
Notes, if any, irrespective of any right of counterclaim or set-off, with
respect to principal of, interest on, and other amounts relating to, Advances
denominated in Euros, not later than 11:00 A.M. (London time) on the day when
due in Euros to the Agent, by deposit of such funds to the applicable Agent’s
Account in same day funds. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or
facility fees ratably (other than amounts payable pursuant to Section 2.03,
2.11, 2.14 or 8.04(c)) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance or the effective
date of the exercise of the call rights in Section 2.18 or the put rights in
Section 2.19, as the case may be, and, in any such case, its recording of the
information contained therein or relating thereto in the Register pursuant to
Section 8.07(c), from and after the effective date specified in such Assignment
and Acceptance or the applicable notice delivered pursuant to Section 2.18 or
Section 2.19, as applicable, the Agent shall make all payments hereunder and
under the Notes, if any, in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.
 
- 25 -

--------------------------------------------------------------------------------


(b)  All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurocurrency Rate or the Federal Funds
Rate and of facility fees shall be made by the Agent or the Sub-Agent, as the
case may be, on the basis of a year of 360 days, in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or facility fees are payable. Each
determination by the Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.
 
(c)  Whenever any payment hereunder or under the Notes, if any, shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
 
(d)  Unless the Agent or the Sub-Agent, as the case may be, shall have received
notice from the appropriate Borrower prior to the date on which any payment is
due to the Lenders hereunder that such Borrower will not make such payment in
full, the Agent or the Sub-Agent, as the case may be, may assume that such
Borrower has made such payment in full to the Agent or to the Sub-Agent, as the
case may be, on such date, and the Agent or the Sub-Agent, as the case may be,
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent or
to the Sub-Agent, as the case may be, each Lender shall repay to the Agent or to
the Sub-Agent, as the case may be, forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent or to the Sub-Agent, as the case may be, at (i) the Federal
Funds Rate, in the case of Advances denominated in Dollars, or (ii) the cost of
funds incurred by the Sub-Agent, in respect of such amount in the case of
Advances denominated in Euros.
 
- 26 -

--------------------------------------------------------------------------------


SECTION 2.14  Taxes.
 
(a)  Each Borrower shall only be required to pay or reimburse any Lender or the
Agent for present or future taxes, levies, imposts, deductions, charges or
withholdings arising from or in connection with any payments made by any
Borrower under this Agreement or any of the other Loan Documents, or any
liabilities with respect to the foregoing (collectively, “Taxes”), other than
Excluded Taxes. If any Borrower shall be required by law to deduct any Taxes
from or in respect of any sum payable hereunder or under any of the other Loan
Documents to any Lender or the Agent, (i) such Borrower shall make such
deductions in respect of Taxes, (ii) such Borrower shall pay the full amount
deducted in respect of Taxes to the relevant taxation authority or other
governmental or regulatory authority in accordance with applicable law, and
(iii) to the extent, there is an increase in any Taxes (other than Excluded
Taxes) imposed on such Lender or the Agent as a result of this Agreement or any
of the other Loan Documents (such increased amount being the “Non-Excluded
Taxes” of such Lender or the Agent), the sum payable by such Borrower shall be
increased as may be necessary so that after making all required deductions of
Non-Excluded Taxes such Lender or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made
in respect of Non-Excluded Taxes. Within 30 days after the date of any payment
of Non-Excluded Taxes by any Borrower, such Borrower shall furnish to the Agent,
at its address referred to in Section 8.02, the original or a copy of a receipt
evidencing such payment. For purposes of this section 2.14, the term “Change in
Law” shall mean the adoption of any law, rule, regulation, court decision or
precedential administrative guidance after the date of this Agreement.
 
(b)  Each of the Borrowers shall indemnify each Lender and the Agent for, and
hold each of them harmless against, the full amount of Non-Excluded Taxes paid
by such Lender or the Agent, as the case may be. This indemnification shall be
made within 90 days from the date on which such Lender or the Agent, as the case
may be, makes written demand therefor and provides adequate documentary evidence
of payment thereof.
 
(c)  Each Lender and the Agent shall deliver or cause to be delivered to any
requesting Borrower required to withhold under section 1441 or 1442 or comply
with any information reporting or backup withholding requirements of the U.S.
Internal Revenue Code of 1986, as amended, or the regulations thereunder, the
following properly completed and duly executed documents:
 
(i)  if such Lender or the Agent is not a United States Person, a complete and
executed (A) U.S. Internal Revenue Form W-8BEN with Part II completed in which
Lender claims and validly establishes the benefits of a tax treaty with the
United States providing for a zero or reduced rate of withholding (or any
successor forms thereto), including all appropriate attachments or (B) a U.S.
Internal Revenue Service Form W-8ECI (or any successor forms thereto);
 
(ii)  if such Lender or the Agent is a natural person, a complete and executed
(A) U.S. Internal Revenue Service Form W-8BEN (or any successor forms thereto)
and a certificate, in substantially the form of Exhibit E hereto (a “Section
2.14 Certificate”), or (B) U.S. Internal Revenue Service Form W-9 (or any
successor forms thereto);
 
(iii)  if such Lender or the Agent is organized under the laws of the United
States, any State thereof, or the District of Columbia, (A) a complete and
executed U.S. Internal Revenue Service Form W-9 (or any successor forms
thereto), including all appropriate attachments or (B) if such Person is
disregarded for federal income tax purposes, the documents that would be
required under clause (i), (ii), this clause (iii), (iv), (v) or (vi) of this
Section 2.14(c) with respect to its beneficial owner as if such beneficial owner
were a Lender;
 
- 27 -

--------------------------------------------------------------------------------


(iv)  if such Lender or the Agent (A) is not organized under the laws of the
United States, any State thereof, or the District of Columbia and (B) is treated
as a corporation for U.S. federal income tax purposes, a complete and executed
U.S. Internal Revenue Service Form W-8BEN establishing a zero rate of
withholding (or any successor forms thereto) and a Section 2.14 Certificate;
 
(v)  if such Lender or the Agent (A) is treated as a partnership or other
non-corporate entity, and (B) is not organized under the laws of the United
States, any State thereof, or the District of Columbia, (1) a complete and
executed U.S. Internal Revenue Service Form W-8IMY (or any successor forms
thereto) (including all required documents and attachments) and (2) a Section
2.14 Certificate, and, without duplication, with respect to each of its
beneficial owners and the beneficial owners of such beneficial owners looking
through chains of owners to individuals or entities that are treated as
corporations for U.S. federal income tax purposes (all such owners, “beneficial
owners”), the documents that would be required by clause (i), (ii), (iii), (iv),
this clause (v) and/or clause (vi) of this Section 2.14(c) with respect to each
such beneficial owner if such beneficial owner were Lender, provided, however,
that no such documents will be required with respect to a beneficial owner to
the extent the actual Lender or the Agent is determined to be in compliance with
the requirements for certification on behalf of its beneficial owner as may be
provided in applicable U.S. Treasury Regulations, or the requirements of this
clause (v) of Section 2.14(c) are otherwise determined to be unnecessary (all
such determinations under this clause (v) of Section 2.14(c) to be made in the
sole discretion of the Initial Borrower); or
 
(vi)   (A) if such Lender or the Agent is disregarded for U.S. federal income
tax purposes, such Person shall deliver the document that would be required by
this clause (vi), or by clause (i), (ii), (iii), (iv), or (v) of Section 2.14(c)
with respect to its sole owner if such sole owner were such Lender or the Agent,
or (B) if such Lender or the Agent is not a United States person and is acting
in the capacity as an “intermediary” (as defined in U.S. Treasury Regulations),
(1) a complete and executed U.S. Internal Revenue Service Form W-8IMY (or any
successor form thereto) (including all required documents and attachments), and
(2) if such intermediary is a “non-qualified intermediary” (as defined in U.S.
Treasury Regulations), from each person upon whose behalf the “non-qualified
intermediary” is acting, the documents that would be required by clause (i),
(ii), (iii), (iv), (v) or this clause (vi) of Section 2.14(c) with respect to
each such Person if each such Person were Lender.
 
In addition, each Lender or the Agent, shall provide any requesting Borrower
with such other forms, certificates and documentation that such Lender or the
Agent is legally entitled to furnish as may be necessary or appropriate to
obtain any reduction of or exemption from any withholding or other Tax imposed
by any governmental authority on payments made by such Borrower under any Loan
Document.
 
Each Lender and the Agent shall provide the appropriate forms, certificates and
other documentation described in this Section 2.14(c) (x) prior to becoming a
party to this Agreement; (y) upon a Change in Law or circumstances requiring or
making appropriate a new or additional form, certificate or documentation; and
(z) whenever reasonably requested by any of the Borrowers or the Agent. If the
forms referred to above in this Section 2.14(c) that are provided by a Lender at
the time such Lender becomes a party to this Agreement indicate a withholding
tax rate in excess of zero on payments under this Agreement to be received by
such Lender from a Borrower organized in a Covered Jurisdiction, such
withholding tax at such rate shall be treated as Excluded Taxes unless and until
such Lender provides all such forms, duly completed and delivered, establishing
that a lesser rate applies, whereupon such withholding tax at such lesser rate
shall be considered Excluded Taxes solely for the periods governed by such form.
If the forms referred to above in this Section 2.14(c) that are provided by a
Lender at the time such Lender becomes a party to this Agreement indicate a
withholding tax rate in excess of zero on payments under this Agreement to be
received by such Lender from a Borrower that is not organized in a Covered
Jurisdiction, such withholding tax at such rate shall be treated as Non-Excluded
Taxes solely for the periods governed by such form. If, however, on the date a
Lender assigns all or a portion of its commitments under this Agreement to an
Affiliate thereof, such Lender assignor was entitled to additional amounts under
Section 2.14(a), then the related Lender assignee shall be entitled to
additional amounts solely to the extent that amounts payable to such Lender
assignee are themselves subject to a withholding tax imposed as a direct result
of a Change in Law occurring after the date on which the Lender assignor became
a party to this Agreement. Any additional Taxes imposed on any Lender as a
direct result of a change in the Applicable Lending Office of such Lender shall
be treated as Excluded Taxes except to the extent that (I) any such additional
Non-Excluded Taxes are imposed as a result of a Change in Law occurring after
the date of change of its Applicable Lending Office, or (II) such change is made
at the request of the Initial Borrower in which case the additional Non-Excluded
Taxes shall be treated as Non-Excluded Taxes imposed by reason of a Change in
Law and indemnified pursuant to subsection (a) above.
 
- 28 -

--------------------------------------------------------------------------------


(d)  For any period with respect to which any Lender or the Agent has failed to
provide the Initial Borrower with the duly completed forms, certificates or
other documents described in Section 2.14(c) or any successor thereto (other
than if such failure is due to such Lender or the Agent, as the case may be, not
being legally entitled to provide any such form, certificate or other document
or if it is legally inadvisable for such Lender or the Agent, as the case may
be, to deliver such form, certificate or other document), such Lender or the
Agent shall not be entitled to the payment of any additional amounts pursuant to
Section 2.14(a) or to indemnification under Section 2.14(b) with respect to
Non-Excluded Taxes by reason of such failure, and such Taxes shall be considered
Excluded Taxes; provided, however, that should any Lender or the Agent become
subject to Non-Excluded Taxes because of its failure to deliver a form required
hereunder, the appropriate Borrower shall, at the Agent’s or such Lender’s sole
expense, take such steps (consistent with legal and regulatory restrictions) as
such Lender or the Agent shall reasonably request to assist such Person in
recovering such Non-Excluded Taxes from the proper governmental or regulatory
authority. However, none of the Borrowers will be required to take any action
that would be inadvisable or overly burdensome.
 
(e)  Each Lender and the Agent hereby agrees that, upon the occurrence of any
circumstances entitling such Person to any additional amounts under
Section 2.14(a) or to indemnification under Section 2.14(b), such Lender or the
Agent shall use its best efforts (consistent with its internal policy and legal
and regulatory restrictions), at its own expense, to designate a different
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts or indemnification
that may thereafter accrue.
 
(f)  If any Lender or the Agent entitled to additional compensation under any of
the foregoing provisions of this Section 2.14 shall fail to designate a
different Applicable Lending Office that avoids the need for additional
compensation as provided in Section 2.14, then the Initial Borrower may cause
such Lender or the Agent to (and, if the Initial Borrower so demands, such
Lender or the Agent shall) assign all of its rights and obligations under this
Agreement to one or more other Persons identified by any Borrower in accordance
with the terms of Section 8.07(a).
 
(g)  If any Lender or the Agent determines that it has received a refund of or
credit against any Taxes as to which it has been indemnified by any Borrower or
with respect to which any Borrower has paid additional amounts pursuant to this
Section 2.14, it shall pay over such refund or credit to Borrower (but only to
the extent of amounts paid by such Borrower under this Section 2.14), net of all
out-of-pocket expenses of such Lender or the Agent and without interest (other
than any interest paid by the relevant governmental or regulatory authority with
respect to such refund or credit); provided, however, that such Borrower, upon
the request of such Lender or the Agent, agrees to repay the amount paid over to
such Borrower to such Lender or the Agent in the event such Lender or the Agent
is required to repay such refund to such governmental authority or such credit
is subsequently denied. Nothing in this Section 2.14(g) shall be deemed to
require the Agent or any Lender to provide copies of tax returns or other
confidential tax information.
 
- 29 -

--------------------------------------------------------------------------------


(i)  Each Lender and the Agent shall take all actions reasonably requested by
any Borrower to assist such Borrower, at the sole expense of such Borrower, to
recover from the relevant taxation authority or other governmental authority any
Taxes in respect of which amounts were paid by such Borrower pursuant to
Section 2.14(a) or Section 2.14(b).
 
SECTION 2.15  Sharing of Payments, Etc.
 
If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) on account of the Revolving
Credit Advances owing to it (other than pursuant to Section 2.11, 2.14 or
8.04(c)) in excess of its ratable share of payments on account of the Revolving
Credit Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Revolving Credit
Advances owing to them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. Each of the Borrowers agrees that any Lender
so purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of such Borrower in the amount of such
participation.
 
SECTION 2.16  Use of Proceeds.
 
The proceeds of the Advances shall be available (and each Borrower agrees that
it shall use such proceeds) for general corporate purposes of each Borrower and
its Subsidiaries, including to finance acquisitions, providing backup liquidity
to support the issuance of commercial paper and the consummation of the
Transaction.
 
SECTION 2.17  Evidence of Debt.
 
(a)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Advance owing to such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time on account thereof. Each Borrower agrees that upon notice by any Lender
to such Borrower (with a copy of such notice to the Agent) to the effect that a
promissory note or other evidence of indebtedness is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Revolving Credit Advances owing to, or to be made by, such
Lender, such Borrower shall promptly execute and deliver to such Lender
promissory notes of such Borrower payable to the order of such Lender, in
substantially the forms of Exhibit F-1 hereto (a “Tranche A Note”) and of
Exhibit F-2 hereto (a “Tranche B Note”), in a principal amount equal to the
respective Tranche A Commitment and Tranche B Commitment, respectively, of such
Lender.
 
- 30 -

--------------------------------------------------------------------------------


(b)  The Register maintained by the Agent pursuant to Section 8.07(d) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing,
whether such Advances are Tranche A Advances or Tranche B Advances and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from such Borrower hereunder and each Lender’s share thereof.
 
(c)  Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.
 
SECTION 2.18  Call Right of Affiliates.
 
Any Affiliate of a Borrower may, upon at least one Business Day’s notice to the
Agent stating the proposed date and aggregate principal amount of the purchase,
and, if such notice is given such Affiliate shall, purchase from the Lenders at
par the outstanding principal amount of Tranche A Advances or Tranche B Advances
comprising part of the same Borrowings in whole or in part, and assume from the
Lenders Tranche A Commitments or Tranche B Commitments, as the case may be, in
an amount at least equal to the principal amount of the Advances so purchased;
provided that the Initial Borrower, in its sole discretion, may elect to effect
such purchase on a non-ratable basis with respect to the Advances and
Commitments under the applicable Facility held by one or more Lenders that are
Affiliates of a Borrower (it being understood that such purchase shall be on a
ratable basis as to all other Lenders). After giving effect to each such
purchase, the purchasing Affiliate shall be treated as a Lender to the extent of
the rights and obligations so purchased, except as otherwise expressly set forth
herein. Each purchase made pursuant to this Section 2.18 shall also be subject
to Section 8.07(a).
 
SECTION 2.19  Put Right of Affiliates.
 
Any Lender that is an Affiliate of a Borrower shall be entitled, upon at least
two Business Day's notice to the Agent, to sell and assign to the other Lenders,
and each of the Lenders irrevocably agrees to purchase, at par all or a portion
of the outstanding Tranche A Advances or Tranche B Advances owing to such
Affiliate of the Borrower, and to assign to the other Lenders Tranche A
Commitments or Tranche B Commitments, as the case may be, in an amount at least
equal to the principal amount of the Advances so sold and assigned; provided
that each such sale and assignment shall be made to the other Lenders (based on
their respect Commitments under the applicable Facility); provided, further,
that the Initial Borrower, in its sole discretion, may elect to effect such sale
and assignment on a non-ratable basis with respect to the Advances and
Commitments under the applicable Facility held by one or more Lenders that are
Affiliates of a Borrower (it being understood that such sale and assignment
shall be on a ratable basis as to all other Lenders). Any notice delivered by a
Lender that is an Affiliate of a Borrower pursuant to this Section 2.19 shall
specify (i) the effective date of such sale and assignment and (ii) the amount
of Revolving Credit Advances under each Facility subject each such sale and
assignment. After giving effect to each such sale and assignment, the selling
Affiliate shall cease to be a Lender to the extent of the right and obligations
so sold and assigned. On or promptly following the effective date of any sale
and assignment pursuant to this Section 2.19, the Agent shall notify the Lenders
of the effective date thereof and shall distribute a revised Schedule II hereto
reflecting each such sale and assignment.
 
- 31 -

--------------------------------------------------------------------------------


ARTICLE III
 
CONDITIONS TO EFFECTIVENESS AND LENDING
 
SECTION 3.01  Conditions Precedent to Initial Borrowing.
 
The initial Borrowing of Advances under this Agreement shall be made on and as
of the first date (the “Closing Date”) on which the following conditions
precedent have been satisfied:
 
(a)  All amounts owing by the Initial Borrower under the Existing Credit
Agreement shall have been, or concurrently with the initial Borrowing hereunder
shall be, paid in full, and all commitments of the lenders thereunder shall have
been, or concurrently with the initial Borrowing hereunder shall be, terminated
in accordance with the terms of the Existing Credit Agreement.
 
(b)  The Initial Borrower shall have paid all accrued fees and expenses of the
Agent (including reasonable fees and expenses of counsel to the Agent).
 
(c)  On the Closing Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized representative of the Initial Borrower, dated the Closing Date,
stating that:
 
(i)  The representations and warranties contained in Section 4.01 are correct in
all material respects on and as of the Closing Date, and
 
(ii)  No event has occurred and is continuing that constitutes a Default.
 
(d)  The Agent shall have received on or before the Closing Date the following,
each dated such date, in form and substance satisfactory to the Agent and in
sufficient copies for each Lender:
 
 
(i)  Certified copies of each of the charter or other organizational documents
of the Initial Borrower and of resolutions of the Initial Borrower approving
this Agreement and of all documents evidencing other necessary corporate action
and governmental approvals, if any, with respect to this Agreement, together
with an English translation of each of the foregoing documents that are not
otherwise being provided in English.
 
(ii)  A certificate of an authorized representative of the Initial Borrower
certifying the names and true signatures of the other authorized representatives
of the Initial Borrower authorized to sign this Agreement and the other
documents to be delivered hereunder.
 
(iii)  The Pledge Agreement and the Registration Rights Agreement, in each case
duly executed and delivered by the Initial Borrower, together with (A) proper
financing statements under the Uniform Commercial Code and similar requirements
of law that are necessary to perfect and protect the Mortgage created or
purported to be created under the Pledge Agreement, covering all collateral
described therein, and (B) proper termination statements under the Uniform
Commercial Code and similar requirements of law that are necessary to terminate
or amend existing liens on all collateral described therein granted in favor of
the Existing Agent under the terms of the Existing Pledge Agreement, in each
case, in appropriate form for filing or recording.
 
(iv)  Favorable written opinions of counsel for the Initial Borrower, in the
form of (A) Exhibit C-1 hereto from Luxembourg counsel to the Initial Borrower,
(B) Exhibit C-2 hereto from the Initial Borrower’s special counsel, and
(C) Exhibit C-3 hereto from Cadwalader, Wickersham & Taft LLP, special counsel
to the Initial Borrower.
 
- 32 -

--------------------------------------------------------------------------------


(v)  A favorable opinion of Shearman & Sterling LLP, counsel for the Agent, in
form and substance satisfactory to the Agent.
 
SECTION 3.02  Conditions Precedent to Each Borrowing.
 
The obligation of each Lender to make any Advance on the occasion of each
Borrowing (other than any deemed Revolving Credit Borrowing pursuant to
Section 2.04(b) or Section 2.07(c)) shall be subject to the conditions precedent
that:
 
(a)  on the date of such Borrowing the following statements shall be true (and
each of the giving of the applicable Notice of Revolving Credit Borrowing or
Notice of Competitive Bid Borrowing, as applicable, and the acceptance by any
Borrower of the proceeds of such Borrowing shall constitute a representation and
warranty by the applicable Borrower that on the date of such Borrowing such
statements are true):
 
(i)  the representations and warranties contained in Section 4.01 (except the
representations set forth in the last sentence of subsection (e) thereof and in
subsection (f) thereof) are correct in all material respects on and as of the
date of such Borrowing, before and after giving effect to such Borrowing and to
the application of the proceeds therefrom, as though made on and as of such
date; and
 
(ii)  no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default; and
 
(b)  the Agent shall have received such other approvals, opinions or documents
as the Required Lenders through the Agent may reasonable request.
 
SECTION 3.03  Determinations Under Section 3.01.
 
For purposes of determining compliance with the conditions specified in
Section 3.01, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Agent responsible for the transactions
contemplated by this Agreement shall have received notice from such Lender prior
to the date that the Initial Borrower, by notice to the Lenders, designates as
the proposed Closing Date, specifying its objection thereto.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01  Representations and Warranties of the Borrowers.
 
Each of the Borrowers represents and warrants as to itself as follows:
 
(a)  Such Borrower and its Guarantor, if any, is a corporation, general
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation and is duly qualified and in good standing in each jurisdiction
wherein the failure to so qualify would have a material adverse effect on the
financial condition or results of operations of such Borrower and its
Subsidiaries, taken as a whole. Each of the Subsidiaries of such Borrower and
its Guarantor, if any, is duly organized and validly existing under the laws of
its jurisdiction of incorporation or formation.
 
- 33 -

--------------------------------------------------------------------------------


(b)  The execution, delivery and performance by such Borrower and its Guarantor,
if any, of each Loan Document to which it is a party delivered hereunder, and
the consummation of the transactions contemplated hereby, are within their
respective corporate or other similar organization powers, have been duly
authorized by all necessary corporate or other similar organization action, and
do not contravene (i) their respective charter, by-laws or other organizational
documents or (ii) law or any material contractual restriction binding on or
affecting such Borrower or such Guarantor, as the case may be.
 
(c)  No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by such Borrower and
its Guarantor, if any, of this Agreement or any other Loan Document to which it
is a party, except for any such authorizations, approvals, actions, notices or
filings as have already been made or obtained and are in full force and effect.
 
(d)  This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by such Borrower and its
Guarantor, if any, party thereto. This Agreement is, and each other Loan
Document to which it is a party when delivered hereunder will be, the legal,
valid and binding obligation of such Borrower and its Guarantor, if any,
enforceable against it in accordance with their respective terms.
 
(e)  Except for the Transaction or as disclosed in writing to the Agent prior to
the Closing Date, since December 31, 2004, there has been no Material Adverse
Change.
 
(f)  There is no pending or overtly threatened action, suit, investigation,
litigation or proceeding affecting such Borrower, any of its Subsidiaries or its
Guarantor, if any, before any court, governmental agency or arbitrator that
could reasonably be expected to adversely affect the legality, validity or
enforceability of any Loan Document, or the consummation of the transactions
contemplated hereby.
 
(g)  Such Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System).
 
(h)  Following application of the proceeds of each Advance, not more than 25% of
the value of the assets (either of the Borrowers only or of the Borrowers and
their Subsidiaries, taken as a whole) subject to the provisions of Section
5.02(a) will be margin stock (within the meaning of Regulation U issued by the
Board of Governors of the Federal Reserve System).
 
(i)  All written information (other than financial information, projections,
estimates and other forward looking statements) heretofore furnished by such
Borrower and its Guarantor, if any, to the Lenders for purposes of or in
connection with this Agreement or any transaction contemplated hereby, taken as
a whole, in each case as such written information may be amended, modified or
supplemented by it from time to time, is correct in all material respects and
does not omit to state any material fact or any fact necessary to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements were made.
 
- 34 -

--------------------------------------------------------------------------------


(j)  Such Borrower is not an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
 
(k)  All of the Advances and other obligations owing by such Borrower to the
Agent and the other Lenders and under the Credit Agreement and the Notes, if
any, rank pari passu or senior to all of its other senior unsecured indebtedness
for money borrowed.
 
ARTICLE V
 
COVENANTS OF THE BORROWERS
 
SECTION 5.01  Affirmative Covenants.
 
So long as any Advance shall remain unpaid or any Lender shall have any
Commitment hereunder, the Initial Borrower will, in the case of clause (d) of
this Section 5.01, and each of the Borrowers will, in all other cases under this
Section:
 
(a)  Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries and
its Guarantors, if any, to comply, in all material respects, with all applicable
laws, rules, regulations and orders, except where the failure to so comply would
not have a Material Adverse Effect.
 
(b)  Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries and its Guarantor, if any, to pay and discharge, before the same
shall become delinquent, (i) all material taxes, assessments and governmental
charges or levies imposed upon it or upon its property and (ii) all material
lawful claims that, if unpaid, might by law become a Mortgage upon its property;
provided, however, that none of the Borrowers, the Subsidiaries of a Borrower or
the Guarantors shall be required to pay or discharge any such tax, assessment,
charge, levy or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Mortgage resulting therefrom attaches to its property and
enforcement, collection, execution, levy or foreclosure proceedings shall have
been commenced with respect thereto.
 
(c)  Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries and its Guarantor, if any, to preserve and maintain,
its existence as a corporation, general partnership or limited liability
company, as applicable, its rights (charter and statutory) and franchises;
provided, however, that (i) each of the Borrowers, each of their respective
Subsidiaries and each of the Guarantors may consummate any merger, consolidation
or transfer, sale or lease of its assets as an entirety to any Person not
prohibited under Section 5.02(b), (ii) each of the Borrowers, each of their
respective Subsidiaries and each of the Guarantors may wind up, liquidate or
dissolve any inactive or immaterial Subsidiary of such Person, (iii) none of the
Borrowers, the Subsidiaries of a Borrower or the Guarantors shall be required to
preserve any right or franchise if the Board of Directors of such Borrower, such
Subsidiary or such Guarantor shall determine that the preservation thereof is no
longer desirable in the conduct of its business, and that the loss thereof is
not disadvantageous in any material respect to the Loan Parties and their
Subsidiaries, taken as a whole, or the Lenders, and (iv) each of the Borrowers,
each of their respective Subsidiaries and each of the Guarantors may
reincorporate or otherwise change its legal form so long as (A) the applicable
Borrower provides written notice thereof to the Agent reasonably promptly
following such reincorporation or change (together with certified copies of each
amended charter or other organizational document), and (B) such reincorporation
or change would not result in a Material Adverse Effect.
 
- 35 -

--------------------------------------------------------------------------------


(d)  Reporting Requirements. Deliver to the Agent (for distribution by the Agent
to the Lenders):
 
(i)  within the time periods specified in the rules and regulations of the
Securities and Exchange Commission, but only for so long as the Company is
subject to the periodic reporting requirements of the Securities Exchange Act of
1934, as amended, a Quarterly Report on Form 10-Q for each of the first three
fiscal quarters of each fiscal year of the Company and an Annual Report on Form
10-K for each fiscal year of the Company;
 
(ii)  as soon as possible and in any event within five days after the occurrence
of each Default or Event of Default continuing on the date of such statement, a
statement of any Loan Party setting forth details of such Default or Event of
Default and the action that one or more of the Loan Parties and their
Subsidiaries has taken and propose to take with respect thereto;
 
(iii)  promptly after the sending or filing thereof, copies of all reports that
any Borrower sends to any of its security holders, and copies of all reports and
registration statements that such Borrower or any of its Subsidiaries files with
the Securities and Exchange Commission or any national securities exchange;
 
(iv)  promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting any of
the Borrowers or any of their Subsidiaries of the type described in
Section 4.01(f); and
 
(v)  such other information respecting any of the Loan Parties or any of their
Subsidiaries as the Required Lenders through the Agent may from time to time
reasonably request;
 
provided, however, that in the case of clauses (i) and (iii) of this
subsection (d), each Borrower may comply with its obligations thereunder by
posting the relevant documents to its website, to any of the other Borrowers’
websites, to www.sec.gov, or to such other website as notified to the Agent and
the Lenders in lieu of delivering hard copies thereof to the Lenders.
 
SECTION 5.02  Negative Covenants.
 
So long as any Advance shall remain unpaid or any Lender shall have any
Commitment hereunder, none of the Borrowers shall:
 
(a)  Restrictions on Mortgages. Incur, assume or guarantee, or permit any of its
Subsidiaries or its Guarantor to incur, assume or guarantee, any Debt (other
than the Advances, if applicable) secured by a Mortgage on any Principal
Manufacturing Property or on any Debt of any of its Subsidiaries unless such
Borrower secures, or causes such Subsidiary or its Guarantor to secure, the
Advances equally and ratably with (or prior to) such Debt for so long as such
Debt is secured; provided, however, that the Borrowers shall not be required to
so secure, or cause any of its Subsidiaries or its Guarantor to so secure, the
Advances as provided in this Section 5.02(a) if after giving effect thereto the
aggregate amount of all such Debt so secured would not exceed 20% of
Consolidated Assets of the Loan Parties and their Included Subsidiaries at the
time of such incurrence, assumption or guarantee. Notwithstanding the foregoing,
this Section 5.02(a) shall not apply to, and there shall be excluded in
computing secured Debt for the purposes of this Section 5.02(a):
 
(i)  Permitted Mortgages;
 
- 36 -

--------------------------------------------------------------------------------


(ii)  Mortgages existing as of the date hereof;
 
(iii)  Mortgages granted in favor of the Company, any of the Borrowers, any of
the Guarantors or any of their Subsidiaries on all or any portion of the assets
of the Loan Parties and their Subsidiaries;
 
(iv)  Mortgages arising solely from precautionary filings of financing
statements under the Uniform Commercial Code of any jurisdiction (or similar
filings and recordings under equivalent provisions of applicable law);
 
(v)  any Mortgages existing on any Principal Manufacturing Property or Debt at
the time such Principal Manufacturing Property or Debt is acquired by any Loan
Party or any of its Subsidiaries, or on any Principal Manufacturing Property or
Debt of any Person at the time such Person becomes, or is merged into, the
Company or any of its Subsidiaries;
 
(vi)  purchase money and title retention Mortgages, capitalized leases and
construction- or improvement-cost Mortgages and other similar Mortgages; and
 
(vii)  any extension, refinancing, renewal or refunding of any Mortgage referred
to in clauses (i) through (vi) of this Section 5.02(a).
 
(b)  Consolidation, Merger and Sale of Assets. Consolidate or merge with or
into, or transfer, sell or lease its assets as an entirety to, or permit any
Guarantor, if any, to consolidate or merge with or into, or transfer, sell or
lease its assets as an entirety to, any Person, unless the Person (if other than
a Borrower or a Subsidiary of the Company) formed by such consolidation or into
which such Borrower, or such Guarantor is merged or which acquires or leases the
assets of such Borrower or such Guarantor substantially as an entirety assumes
such Borrower’s or such Guarantor’s obligations under the Loan Documents (and,
upon such assumption, such Person shall be a Borrower or Guarantor, as
applicable, for all purposes of the Loan Documents), or another Borrower assumes
such Borrower’s obligations, or another Guarantor or the Company assumes such
Guarantor’s obligations, under the Loan Documents; provided, that after giving
effect to such transaction, no Default or Event of Default shall have occurred
and be continuing, and such consolidation, merger, transfer, sale or lease of
assets is not prohibited under the indentures pursuant to which any publicly
held debt of such Borrower or such Guarantor was issued.
 
ARTICLE VI
 
EVENTS OF DEFAULT
 
SECTION 6.01  Events of Default.
 
Each of the following events shall constitute an “Event of Default” under this
Agreement:
 
(a)  Any Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or any Borrower shall fail to pay any interest on any
Advance or make any other payment of fees payable under this Agreement or any
Note within ten days after the same becomes due and payable; or any Loan Party
shall fail to make any payment of any other amount payable under any Loan
Document, or the Company shall fail to make any payment of any other amount
payable under the P&G Guaranty, within ten days after the same becomes due and
payable; or
 
- 37 -

--------------------------------------------------------------------------------


(b)  Any representation or warranty made by any Loan Party (or any of its
authorized representatives) under or in connection with this Agreement or any of
the other Loan Documents shall prove to have been incorrect in any material
respect when made; or
 
(c)  (i) Any Borrower shall fail to perform or observe any term, covenant or
agreement contained in, or any Guarantor shall fail to perform or observe any
term, covenant or agreement that any Borrower has agreed to cause such Guarantor
to perform under, Section 5.01(c) or Section 5.01(d) (other than clauses (d)(i)
or (d)(iii)), or (ii) any Loan Party shall fail to perform or observe any other
term, covenant or agreement contained in, or any Guarantor shall fail to perform
or observe any term, covenant or agreement that any Borrower has agreed to cause
such Guarantor to perform under, this Agreement or any of the Loan Documents on
its part to be performed or observed if, in the case of this clause (ii), such
failure shall remain unremedied for 30 days after written notice thereof shall
have been given to the Initial Borrower by the Agent or any Lender; or
 
(d)  Any Borrower or any of its Subsidiaries or any Guarantor shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against any Borrower or any of its Subsidiaries or any Guarantor seeking
to adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 90 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or any Borrower or any of its Subsidiaries or any
Guarantor shall take any corporate or other action to authorize any of the
actions set forth above in this subsection (d); or
 
(e)  Any judgment or order for the payment of money in excess of $250,000,000
shall be rendered against any Borrower, any Guarantor or any of the Material
Subsidiaries and not satisfied and there shall be any period of 60 consecutive
days during which a stay of enforcement of such unsatisfied judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not be an Event of Default under
this Section 6.01(e) if and for so long as (i) the amount of such judgment or
order is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (ii) such insurer, which
shall be rated at least “A” by A.M. Best Company, has been notified of, and has
not disputed the claim made for payment of, the amount of such judgment or
order; or
 
(f)  Any non-monetary judgment or order shall be rendered against any Borrower
or any of its Subsidiaries or any Guarantor that would have a Material Adverse
Effect and not resolved, and there shall be any period of 60 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect.
 
SECTION 6.02  Remedies.
 
(a)  If any Event of Default shall occur and be continuing, then, and in any
such event, the Agent (i) shall at the request, or may with the consent, of the
Required Lenders, by notice to each of the Borrowers, declare the obligation of
each Lender to make Advances to be terminated, whereupon the obligation of each
Lender to make such Advances shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to each of
the Borrowers, declare the Advances, all interest thereon and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon the
Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by each of the Borrowers.
 
- 38 -

--------------------------------------------------------------------------------


(b)  Notwithstanding anything to the contrary in clause (a) of this
Section 6.02, in the event of an actual or deemed entry of an order for relief
with respect to any Borrower under the Federal Bankruptcy Code, (i) the
obligation of each Lender to make Advances to such Borrower shall automatically
be terminated and (ii) the Advances made to such Borrower, all interest thereon
and all amounts payable under this Agreement with respect thereto shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
each of the Borrowers.
 
ARTICLE VII
 
THE AGENT
 
SECTION 7.01  Authorization and Action.
 
Each Lender hereby appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement and the other Loan Documents as are delegated to the Agent by the
terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement or the other Loan Documents (including, without limitation,
enforcement or collection of the Advances), the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Agent shall not be required to take any action that
exposes the Agent to personal liability or that is contrary to this Agreement or
the other Loan Documents applicable law. The Agent agrees to give to each Lender
prompt notice of each notice given to it by each of the Borrowers pursuant to
the terms of this Agreement or the other Loan Documents.
 
SECTION 7.02  Agent’s Reliance, Etc.
 
Neither the Agent nor any of its directors, officers, agents or employees shall
be liable for any action taken or omitted to be taken by it or them under or in
connection with this Agreement or any of the other Loan Documents, except for
its or their own negligence or willful misconduct. Without limitation of the
generality of the foregoing, the Agent: (i) may treat the Lender that made any
Advance as the holder of the Debt resulting therefrom until the Agent receives
and accepts an Assignment and Acceptance entered into by such Lender, as
assignor, and any assignee thereof as provided in Section 8.07; (ii) may consult
with legal counsel (including counsel for any of the Loan Parties), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith (without negligence or
willful misconduct) by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement or any of the other Loan Documents; (iv) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement or any of the other Loan Documents on
the part of any of the Loan Parties or to inspect the property (including the
books and records) of any of the Loan Parties; (v) shall not be responsible to
any Lender for the due execution, legality, validity, enforceability,
genuineness or sufficiency or value of this Agreement or any of the other Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto; and (vi) shall incur no liability under or in respect of this Agreement
or any of the other Loan Documents by acting in good faith upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier
or telegram) believed by it to be genuine and signed or sent by the proper party
or parties.
 
- 39 -

--------------------------------------------------------------------------------


SECTION 7.03  Citibank and Affiliates.
 
With respect to its Commitment, the Advances made by it and any Note or Notes
issued to it, Citibank shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include Citibank in its individual capacity. Citibank and its
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any of the Borrowers, any of their Subsidiaries
and any Person who may do business with or own securities of any of the
Borrowers or their Subsidiaries, all as if Citibank were not the Agent and
without any duty to account therefor to the Lenders.
 
SECTION 7.04  Lender Credit Decision.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on the financial statements referred to
in Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.
 
SECTION 7.05  Indemnification.
 
The Lenders agree to indemnify the Agent (to the extent not reimbursed by the
Borrowers), ratably according to the respective principal amounts of the
Advances then owing to each of them (or if no Advances are at the time
outstanding or if any Advances are then owing to Persons that are not Lenders,
ratably according to the respective amounts of their Commitments), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or any of the
other Loan Documents or any action taken or omitted by the Agent hereunder or
thereunder (collectively, the “Indemnified Costs”), provided that no Lender
shall be liable for any portion of the Indemnified Costs resulting from the
Agent’s negligence or willful misconduct. Without limitation of the foregoing,
each Lender agrees to reimburse the Agent promptly upon demand for its ratable
share of any out-of-pocket expenses (including counsel fees) incurred by the
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by the Borrowers. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Lender or a third party.
 
SECTION 7.06  Successor Agent.
 
The Agent may resign at any time by giving written notice thereof to the Lenders
and each of the Borrowers and may be removed at any time with or without cause
by the Required Lenders. Upon any such resignation or removal, the Required
Lenders shall have the right to appoint a successor Agent acceptable to the
Initial Borrower. If no successor Agent shall have been so appointed by the
Required Lenders and approved by the Initial Borrower, and shall have accepted
such appointment, within 30 days after the retiring Agent’s giving of notice of
resignation or the Required Lenders’ removal of the retiring Agent, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be a commercial bank organized under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $500,000,000. Upon the acceptance of any appointment as Agent hereunder by
a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. After any
retiring Agent’s resignation or removal hereunder as Agent, the provisions of
this Article VII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement and the other Loan
Documents.
 
- 40 -

--------------------------------------------------------------------------------


SECTION 7.07  Sub-Agent.
 
The Sub-Agent has been designated under this Agreement to carry out the duties
of the Agent. The Sub-Agent shall be subject to each of the obligations in this
Agreement to be performed by the Sub-Agent, and each of the Borrowers and the
Lenders agrees that the Sub-Agent shall be entitled to exercise each of the
rights and shall be entitled to each of the benefits of the Agent under this
Agreement as such rights and benefits relate to the performance of its
obligations hereunder.
 
SECTION 7.08  Other Agents.
 
Each Lender hereby acknowledges that no syndication agent and no documentation
agent nor any other Lender designated as any “agent” (other than the Agent and
the Sub-Agent) on the signature pages or the cover hereof has any liability
hereunder other than in its capacity as a Lender.
 
ARTICLE VIII
 
MISCELLANEOUS
 
SECTION 8.01  Amendments, Etc.
 
No amendment or waiver of any provision of this Agreement or any of the other
Loan Documents, nor consent to any departure by any Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by each of
the Borrowers and the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Borrowers and all of the Lenders (other than any
Lender that is an Affiliate of any Borrower), do any of the following: (a) waive
any of the conditions specified in Section 3.01, (b) increase the Commitments of
the Lenders or postpone the Termination Date, (c) reduce the principal of, or
interest on, the Revolving Credit Advances or any fees or other amounts payable
hereunder, (d) postpone any scheduled date for any payment of principal of, or
interest on, the Revolving Credit Advances or any fees or other amounts payable
hereunder pursuant to Section 2.04, 2.06 or 2.07, (e) change the percentage of
the Commitments or of the aggregate unpaid principal amount of the Revolving
Credit Advances, or the number of Lenders, that shall be required for the
Lenders or any of them to take any action hereunder, or (f) amend this
Section 8.01; and provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Agent in addition to the Lenders required
above to take such action, affect the rights or duties of the Agent under this
Agreement or any other Loan Document.
 
SECTION 8.02  Notices, Etc.
 
- 41 -

--------------------------------------------------------------------------------


(a)  All notices and other communications provided for hereunder shall be either
(x) in writing (including telecopier or telegraphic communication) and mailed,
telecopied, telegraphed or delivered, or (y) to the extent set forth in
Section 8.02(b) and in the proviso to this Section 8.02(a), by electronic mail
(in .PDF form) (“Email”), confirmed reasonably promptly thereafter in writing,
if to the Initial Borrower, at the address of such Person at 5, rue Eugene
Ruppert, L-2453 Luxembourg, with a copy to Chris B. Walther, General
Counsel-Western Europe, Procter & Gamble, 47 Route de Saint Georges, 1213
Petit-Lancy 1, Switzerland, Tel.: +41-22-709-8926, Fax: +41-22-709-8658, email ;
if to any Additional Borrower to such Person at the address specified therefor
in the applicable Borrower Accession Agreement; if to any Initial Lender, at its
Domestic Lending Office specified opposite its name on Schedule I hereto; if to
any other Lender, at its Domestic Lending Office specified in the Assignment and
Acceptance pursuant to which it became a Lender, as the case may be; and if to
the Agent, at its address at Two Penns Way, New Castle, Delaware 19720; or, as
to any Borrower or the Agent, at such other address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address as shall be designated by such party in a written notice
to each of the Borrowers and the Agent; provided, that Notices of Revolving
Credit Borrowing, Notices of Competitive Bid Borrowing and materials delivered
pursuant to Section 5.01(d)(i) and (d)(iii) shall be delivered to the Agent as
specified in Section 8.02(b) or as otherwise specified to the Company by the
Agent. All such notices and communications shall, when mailed, telecopied or
Emailed, be effective when deposited in the mails, telecopied or confirmed by
Email, respectively, except that notices and communications to the Agent
pursuant to Article II or III shall not be effective until received by the
Agent. Delivery by telecopier or facsimile of an executed counterpart of any
amendment or waiver of any provision of this Agreement or any other Loan
Document or of any Exhibit hereto or thereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.
 
(b)  Notices of Revolving Credit Borrowing, Notices of Competitive Bid Borrowing
and materials required to be delivered pursuant to Section 5.01(d)(i) and
(d)(iii) may be delivered to the Agent in an electronic medium in a format
acceptable to the Agent by Email at , or such other email address as the Agent
shall specify in writing to each of the Loan Parties. Each of the Borrowers
agrees that the Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to each of the
Borrowers, any of its Subsidiaries or any other materials or matters relating to
this Agreement, any of the other Loan Documents or any of the transactions
contemplated hereby or thereby (collectively, the “Communications”) available to
the Lenders by posting such notices on Intralinks or a substantially similar
electronic system reasonably approved by the Company (the “Platform”). Although
the primary web portal is secured with a dual firewall and a User ID/Password
Authorization System and the Platform is secured through a single user per deal
authorization method whereby each user may access the Platform only on a
deal-by-deal basis, each of the Borrowers acknowledges that (i) the distribution
of material through an electronic medium is not necessarily secure and that
there may be confidentiality and other risks associated with such distribution,
(ii) the Platform is provided “as is” and “as available” and (iii) neither the
Agent nor any of its Affiliates warrants the accuracy, adequacy or completeness
of the Communications or the Platform and each expressly disclaims liability for
errors or omissions in the Communications or the Platform. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.
 
(c)  Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement. Each Lender agrees
(i) to notify the Agent in writing of such Lender’s Email address to which a
Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Agent has on
record an effective Email address for such Lender) and (ii) that any Notice may
be sent to such Email address.
 
- 42 -

--------------------------------------------------------------------------------


SECTION 8.03  No Waiver; Remedies.
 
No failure on the part of any Lender or the Agent to exercise, and no delay in
exercising, any right hereunder or under any other Loan Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies provided herein are cumulative and not exclusive of any
remedies provided by law.
 
SECTION 8.04  Costs and Expenses.
 
(a)  The Initial Borrower agrees to pay reasonably promptly following demand
therefor all reasonable out-of-pocket costs and expenses of the Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the other Loan Documents and the
other documents to be delivered hereunder, including, without limitation,
(A) all due diligence, syndication (including printing, distribution and bank
meetings), transportation, computer, duplication, appraisal, consultant, and
audit expenses and (B) the reasonable fees and expenses of counsel for the Agent
with respect thereto and with respect to advising the Agent as to its rights and
responsibilities under this Agreement and the other Loan Documents. Each of the
Borrowers further agrees to pay on demand all reasonable out-of-pocket costs and
expenses of the Agent and the Lenders, if any (including, without limitation,
reasonable counsel fees and expenses), in connection with the enforcement
against such Borrower (whether through negotiations, legal proceedings or
otherwise) of this Agreement, the other Loan Documents and the other documents
to be delivered hereunder and thereunder, including, without limitation,
reasonable fees and expenses of counsel for the Agent and each Lender in
connection with the enforcement of rights against such Borrower under this
Section 8.04(a).
 
(b)  Each of the Borrowers agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”; and each of the
Agent and the Lenders, and their respective Affiliates officers, directors,
employees, agents and advisors being, in relation to each other, a “Related
Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
the Advances, this Agreement or any of the other Loan Documents, any of the
transactions contemplated herein or therein or the actual or proposed use of the
proceeds of the Advances; provided, however, that no Borrower shall have any
obligation to indemnify an Indemnified Party pursuant to this Section 8.04(b)
with respect to any claim, damage, loss, liability or expense (i) that resulted
from negligence, willful misconduct, violation of law or the breach of any Loan
Document by such Indemnified Party or a Related Indemnified Party, (ii) is
attributable to Taxes or Other Taxes, which in each case shall be governed
solely by Section 2.14, (iii) that arises out of a claim, litigation,
arbitration or proceeding of one or more of the Agent and/or any of the Lenders
solely against the Agent and/or any of the other Lenders not attributable to the
actions of such Borrower or any of its Subsidiaries or Affiliates or (iv) that
arises out of a claim, litigation, arbitration or proceeding in which one or
more of the Borrowers and/or their Subsidiaries or Affiliates prevail. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 8.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by the directors,
shareholders or creditors of any Borrower or an Indemnified Party or any other
Person or any Indemnified Party is otherwise a party thereto and whether or not
the transactions contemplated hereby are consummated. Each of the Borrowers and
each of the Indemnified Parties hereby agrees not to assert any claim against
each such other Person, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Advances, this Agreement or any of the other Loan Documents, any of the
transactions contemplated herein or therein or the actual or proposed use of the
proceeds of the Advances. No Indemnified Party shall settle or otherwise pay or
agree to pay any claim, damages, losses liabilities or expenses for which any
Borrower is obligated to provide indemnification under this Section 8.04(b)
without the prior written consent of such Borrower.
 
- 43 -

--------------------------------------------------------------------------------


(c)  If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by any Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.08(d) or (e), 2.10 or 2.12, acceleration of
the maturity of the Advances pursuant to Section 6.02 or for any other reason,
or by an assignee to a Lender other than on the last day of the Interest Period
for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 8.07 as a result of a demand by a Borrower
pursuant to Section 8.07(a), each of the Borrowers shall, upon demand by such
Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion, including, without limitation, any loss (excluding
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Advance.
 
(d)  Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in
Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the other Loan
Documents.
 
SECTION 8.05  Right of Set-off.
 
Upon (i) the occurrence and during the continuance of any Event of Default and
(ii) the making of the request or the granting of the consent specified by
Section 6.02 to authorize the Agent to declare the Advances due and payable
pursuant to the provisions of Section 6.02, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of any Borrower against any and all of the obligations
of any Borrower now or hereafter existing under this Agreement, whether or not
such Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. Each Lender agrees promptly to notify each of the
Borrowers after any such set-off and application, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Lender and its Affiliates under this Section are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) that such Lender and its Affiliates may have.
 
SECTION 8.06  Binding Effect.
 
This Agreement shall become effective when it shall have been executed and
delivered by the Initial Borrower and the Agent and when the Agent shall have
been notified by each Initial Lender that such Initial Lender has executed it
and thereafter shall be binding upon and inure to the benefit of the Borrowers,
the Agent and each Lender and their respective successors and assigns, except
that (other than in accordance with Section 5.02(b) or Section 8.10) no Borrower
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders.
 
- 44 -

--------------------------------------------------------------------------------


SECTION 8.07  Assignments and Participations.
 
(a)  Without the written consent of the Initial Borrower (which consent may be
withheld in its sole and absolute discretion) and, except in connection with an
Affiliate of the Borrower exercising its call rights under Section 2.18, of the
Agent (which consent shall not be unreasonably withheld), no Lender may assign
all or any portion of its rights and obligations under this Agreement to any
Person, except to an Affiliate of such Lender, as provided in Section 2.11, 2.14
or  2.18, or as set forth in Section 8.07(g) or to another Lender that is an
Affiliate of such Lender. If any Lender (i) requests any payment to under
Section 2.11 or Section 2.14 or (ii) gives notice to any Borrower pursuant to
Section 2.12, then, so long as no Default or Event of Default has occurred and
is continuing at such time, any Borrower may demand upon at least three Business
Days’ notice to such Lender and the Agent that such Lender, and, upon such
demand, such Lender shall, assign all of its rights and obligations under this
Agreement to any Person designated by such Borrower. Each assignment pursuant to
the terms of this Section 8.07(a) (A) shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement and shall be on a
pro rata basis between the Facilities (and, in the case of an assignment
demanded by a Borrower, shall be either an assignment of all of the rights and
obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender under this Agreement), except that any such
assignment of a Commitment by a Lender to another Lender that is an Affiliate of
such Lender need not be accompanied by an assignment of the same percentage of
any of the assigning Lender’s Advances and any such assignment of one or more
Advances by a Lender to another Lender that is an Affiliate of such Lender need
not be accompanied by an assignment of the same percentage the assigning
Lender’s Commitment or any of the assigning Lenders other Advances, (B) except
in the case of an assignment to a Person that, immediately prior to such
assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, shall in no event be less than $10,000,000,
and (C) shall be evidenced by evidenced by an Assignment and Acceptance executed
by each of the parties thereto and delivered to the Agent, for its acceptance
and recording in the Register. No Lender shall be obligated to make any such
assignment as a result of a demand by a Borrower pursuant to this
Section 8.07(a) unless and until such Lender shall have received one or more
payments from either the Borrowers or one or more Lender assignees therefrom in
an aggregate amount at least equal to the aggregate outstanding principal amount
of the Advances owing to such Lender, together with accrued interest thereon to
the date of payment of such principal amount and all other amounts payable to
such Lender under this Agreement. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, (1) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (2) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).
 
(b)  By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any of the other Loan Documents or the execution, legality, validity,
enforceability, genuineness or sufficiency or value of this Agreement or any of
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any of the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement and the other Loan Documents as
are delegated to the Agent by the terms hereof and thereof, together with such
powers and discretion as are reasonably incidental thereto; and (vi) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.
 
- 45 -

--------------------------------------------------------------------------------


(c)  Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee in accordance with Section 8.07(a), together with any
Note or Notes subject to such assignment, the Agent shall, if such Assignment
and Acceptance has been completed and is in substantially the form of Exhibit B
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to each
of the Borrowers.
 
(d)  The Agent shall maintain at its address referred to in Section 8.02 a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and Commitments
of, and principal amount of the Advances under each Facility owing to, each
Lender from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and each of the
Borrowers, the Agent and the Lenders may treat each Person whose name is
recorded as a Lender in the Register as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by each of the
Borrowers or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
 
(e)  Each Lender may upon not less than five Business Days’ notice to the
Initial Borrower sell participations to one or more banks or other entities in
or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments but only on
a pro rata basis between the Facilities, the Advances owing to it and any Note
or Notes held by it); provided, however, that (i) such Lender’s obligations
under this Agreement (including, without limitation, its Commitment to each of
the Borrowers hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) each of the Borrowers, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement or any other Loan
Document, or any consent to any departure by the Borrowers therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any scheduled
date for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, in each case to the extent subject to such
participation. If any Lender sells a participation as described in this
Section 8.07(e), such Lender shall provide to the Agent on behalf of the
Borrowers, or maintain as agent of the Borrowers, the information described in
Section 8.07(d) with respect to such participation and shall permit each of the
Borrowers to review such information (to the extent permitted under applicable
law) from time to time upon request. Neither the sale of any such participation
nor the holding of such a participation by any participant shall increase any
obligation of any Borrower under Section 2.11 or Section 2.14.
 
- 46 -

--------------------------------------------------------------------------------


(f)  Any Lender may, in connection with any assignment or participation or
proposed assignment or proposed participation, disclose to the assignee or
participant or proposed assignee or participant any financial statements and
related documents delivered to the Agent in accordance with Section 4.01(e) or
Section 5.01(d)(i); provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or proposed participant shall agree to preserve
the confidentiality of any Confidential Information received by it in accordance
with the terms of Section 8.08.
 
(g)  Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and any Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.
 
SECTION 8.08  Confidentiality.
 
Neither the Agent nor any Lender shall disclose any Confidential Information to
any other Person without the consent of each of the Borrowers, other than (a) to
the Agent’s or such Lender’s Affiliates and their officers, directors,
employees, agents and advisors and, as contemplated by 8.07(f), to actual or
prospective assignees and participants, and then only on a confidential basis,
(b) as required by any law, rule or regulation or judicial process and (c) as
requested or required by any state, federal or foreign authority or examiner
regulating banks or banking; provided, that, with respect to clause (b) above,
the Agent and each Lender agree to notify the Initial Borrower promptly of any
such request for the disclosure of Confidential Information unless such
notification is prohibited by applicable law, rule or regulation or by judicial
process.
 
SECTION 8.09  Judgment Currency.
 
(a)  If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars or Euros into another currency, the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase Dollars or Euros, as the case may
be, with such other currency at Citibank’s principal office in London at
11:00 A.M. (London time) on the Business Day preceding that on which final
judgment is given.
 
(b)  The obligation of each Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to such Borrower such excess.
 
- 47 -

--------------------------------------------------------------------------------


SECTION 8.10  Additional Borrowers; Assumption of Advances.
 
(a)  The Initial Borrower may request that any of the Related Parties become
party to this Agreement as an additional borrower (an “Additional Borrower”),
and additionally such Related Party or a Borrower may elect that all or any
portion of the Advances and other obligations of any Borrower under this
Agreement and the other Loan Documents shall be assumed by any other Borrower,
in either case, by delivering to the Agent each of the following:
 
(i)  a Borrower Accession Agreement, duly executed by the Initial Borrower and
such Related Party, together with a certificate of an authorized representative
of the Additional Borrower certifying the names and true signatures of the other
authorized representatives of the Additional Borrower authorized to sign the
Borrower Accession Agreement and the other documents to be delivered hereunder;
 
(ii)  an opinion of counsel addressing the matters covered by opinion paragraphs
1, 2, 3, and 4 of Exhibit C-1, opinion paragraph 1 of Exhibit C-2, and opinion
paragraphs 1 and 2 of Exhibit C-3 in Section 3.01(d)(iv) (with such exceptions,
assumptions and qualifications as are customary or appropriate in light of the
circumstances under which such opinion is given).
 
(b)  A Related Party in respect of which the Initial Borrower has delivered a
Borrower Accession Agreement to the Agent shall become an Additional Borrower
and, as such, shall have all of the rights and obligations of a Borrower
hereunder with respect to the Commitments specified to be made available to such
Additional Borrower, which shall be in a minimum amount of $500,000,000;
provided, that no Default or Event of Default shall have occurred and be
continuing or would result from such joinder or assumption, as applicable. Upon
any assumption of all of the Advances and other obligations of any Borrower,
then, so long no Notice of Revolving Credit Borrowing or Notice of Competitive
Bid Borrowing in respect of such Borrower is outstanding at such time, such
Borrower shall no longer be a party to this Agreement.
 
SECTION 8.11  Governing Law.
 
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.
 
SECTION 8.12  Jurisdiction.
 
(a)  Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. Each Borrower
agrees that service of process in any such action or proceeding brought in any
such New York State court or in such federal court may be made upon CT
Corporation System and its offices at 111 Eighth Avenue, New York, New York
10011 (the “Process Agent”), and hereby further agrees that any failure of the
Process Agent to give any notice of any such service to any Borrower shall not
impair or affect the validity of such service or of any judgment rendered in any
action or proceeding based thereon. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document in the courts of any jurisdiction.
 
- 48 -

--------------------------------------------------------------------------------


(b)  Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
SECTION 8.13  Execution in Counterparts.
 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Agreement by telecopier shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
SECTION 8.14  Waiver of Jury Trial.
 
Each of the Borrowers, the Agent and the Lenders hereby irrevocably waives all
right to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to this Agreement or
any of the other Loan Documents or the actions of the Agent or any Lender in the
negotiation, administration, performance or enforcement thereof.
 
SECTION 8.15  Patriot Act.
 
Each Lender hereby notifies each of the Borrowers that, pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law on October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify such Loan Party in accordance with the Act.

 
- 49 -

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives thereunto duly authorized, as of
the date first above written.
 
PROCTER & GAMBLE INTERNATIONAL
    S.A.R.L., as the Initial Borrower
 
 
By:  ___________________________________  
 
Title:  __________________________________
 
 
PROCTER & GAMBLE HOLDING (HK)
    LIMITED, as a Borrower
 
 
By:  ___________________________________  
 
Title:  __________________________________
 
 
PROCTER & GAMBLE INTERNATIONAL
    OPERATION S.A., as a Borrower
 
 
By:  ___________________________________  
 
Title:  __________________________________
 
 
CITIBANK, N.A.,
                                                        as Agent
 
 
By:  ___________________________________  
 
Title:  __________________________________








--------------------------------------------------------------------------------



 
SCHEDULE I
CREDIT AGREEMENT
APPLICABLE LENDING OFFICES
 
Name of Lender
Domestic Lending Office
Eurocurrency Lending Office
     
ABN AMRO Bank N.V.
540 West Madison Street
Suite 2621
Chicago, IL 60661
Attn: Loan Administration
T: 312 992-5152
F: 312 992-5157
540 West Madison Street
Suite 2621
Chicago, IL 60661
Attn: Loan Administration
T: 312 992-5152
F: 312 992-5157
Citibank, N.A.
Two Penns Way
New Castle, DE 19720
Attn:
T: 302 894-6016
F: 212 994-0961
Two Penns Way
New Castle, DE 19720
Attn:
T: 302 894-6016
F: 212 994-0961
Deutsche Bank AG New York Branch
90 Hudson Street
Jersey City, NJ 07302
Attn: Joe Cusmai
T: 201 593-2202
F: 201 593-2313
90 Hudson Street
Jersey City, NJ 07302
Attn: Joe Cusmai
T: 201 593-2202
F: 201 593-2313
HSBC Bank USA, National Association
One HSBC Center
26th Floor
Buffalo, NY 14203
Attn: Donna Riley
T: 716 841-4178
F: 716 841--5683
One HSBC Center
26th Floor
Buffalo, NY 14203
Attn: Donna Riley
T: 716 841-4178
F: 716 841--5683
The Hong Kong Shanghai Banking Corporation Limited
Level 9
HSBC Main Building
1 Queen’s Road Central
Hong Kong
Attn: Judy Hong
T: 852 2822 2503
F: 852 2866 4249
Level 9
HSBC Main Building
1 Queen’s Road Central
Hong Kong
Attn: Judy Hong
T: 852 2822 2503
F: 852 2866 4249
JPMorgan Chase Bank, N.A.
1111 Fannin Street, 10th Floor
Houston, TX 77002
Attn: Cherry Arnaez
T: 713 750-2789
F: 713 750-2782
1111 Fannin Street, 10th Floor
Houston, TX 77002
Attn: Cherry Arnaez
T: 713 750-2789
F: 713 750-2782
Merrill Lynch Capital Corp.
4 World Financial Center
New York, NY 10080
Attn: Brian Buttenmuller
T: 212 449-8743
F: 212 449-9435
4 World Financial Center
New York, NY 10080
Attn: Brian Buttenmuller
T: 212 449-8743
F: 212 449-9435


--------------------------------------------------------------------------------





Morgan Stanley Bank
2500 Lake Park Blvd.
Suite 300C
West Valley City, UT 84120
Attn: Larry Benison
T: 718 754-7299
F: 718 754-7249
2500 Lake Park Blvd.
Suite 300C
West Valley City, UT 84120
Attn: Larry Benison
T: 718 754-7299
F: 718 754-7249
Morgan Stanley Senior Funding, Inc.
1585 Broadway
New York, NY 10036
Attn: Larry Benison
T: 718 754-7299
F: 718 754-7249
1585 Broadway
New York, NY 10036
Attn: Larry Benison
T: 718 754-7299
F: 718 754-7249
Goldman Sachs Credit Partners L.P.
85 Broad Street
New York, NY 10004
c/o Goldman Sachs International
Petershill
1 Carter Lane
London EC4V 5ER
England

 




--------------------------------------------------------------------------------



 
SCHEDULE II
CREDIT AGREEMENT
COMMITMENTS
 
Name of Lender
Tranche A Commitment
Tranche B Commitment
     
Citibank, N.A.
$3,500,000,000
$500,000,000
ABN AMRO Bank N.V.
$2,625,000,000
$375,000,000
Deutsche Bank AG New York Branch
$2,625,000,000
$375,000,000
JPMorgan Chase Bank, N.A.
$2,625,000,000
$375,000,000
Merrill Lynch Capital Corp.
$2,625,000,000
$375,000,000
Goldman Sachs Credit Partners L.P.
$1,750,000,000
$250,000,000
The Hong Kong Shanghai Banking Corporation Limited
$1,750,000,000
$250,000,000
HSBC Bank USA, National Association
$875,000,000
$125,000,000
Morgan Stanley Senior Funding, Inc.
$1,312,500,000
$187,500,000
Morgan Stanley Senior Funding (Capital)
$1,050,000,000
$150,000,000
Morgan Stanley Bank
$262,500,000
$37,500,000

 